FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 25, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-11257 CHECKPOINT SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 22-1895850 (State of Incorporation) (IRS Employer Identification No.) 101 Wolf Drive, PO Box 188, Thorofare, New Jersey (Address of principal executive offices) (Zip Code) 856-848-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS: As of April 26, 2012, there were 40,421,056 shares of the Company’s Common Stock outstanding. CHECKPOINT SYSTEMS, INC. FORM 10-Q Table of Contents Page PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive (Loss) Income 5 Consolidated Statements of Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-26 Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 27-36 Item3. Quantitative and Qualitative Disclosure About Market Risk 37 Item4. Controls and Procedures 37-38 PART II. OTHER INFORMATION 38 Item1. Legal Proceedings 38 Item1A. Risk Factors 38 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item3. Defaults Upon Senior Securities 38 Item4. Mine Safety Disclosures 38 Item5. Other Information 38 Item6. Exhibits 39 SIGNATURES 40 INDEX TO EXHIBITS 41 Rule 13a-14(a)/15d-14(a) Certification ofGeorge Babich, Jr., Chief Executive Officer and President Rule 13a-14(a)/15d-14(a) Certification of Raymond D. Andrews, Senior Vice President and Chief Financial Officer Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 XBRL Instance Document XBRL Taxonomy Extension Schema Document XBRL Taxonomy Extension Calculation Linkbase Document XBRL Taxonomy Extension Label Linkbase Document XBRL Taxonomy Extension Presentation Linkbase Document XBRL Taxonomy Extension Definition Document 2 CHECKPOINT SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands) March 25, December 25, 2011* ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash Accounts receivable, net of allowance of $13,983 and $12,627 Inventories Other current assets Deferred income taxes Assets of discontinued operations held for sale Total Current Assets REVENUE EQUIPMENT ON OPERATING LEASE, net PROPERTY, PLANT, AND EQUIPMENT, net GOODWILL OTHER INTANGIBLES, net DEFERRED INCOME TAXES OTHER ASSETS TOTAL ASSETS $ 1,007,167 $ 1,044,481 LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term borrowings and current portion of long-term debt Accounts payable Accrued compensation and related taxes Other accrued expenses Income taxes — Unearned revenues Restructuring reserve Accrued pensions — current Other current liabilities Liabilities of discontinued operations held for sale Total Current Liabilities LONG-TERM DEBT, LESS CURRENT MATURITIES ACCRUED PENSIONS OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES COMMITMENTS AND CONTINGENCIES CHECKPOINT SYSTEMS, INC. STOCKHOLDERS’ EQUITY: Preferred stock, no par value, 500,000 shares authorized, none issued — — Common stock, par value $.10 per share, 100,000,000 shares authorized, issued 44,434,255 and 44,241,105 shares Additional capital Retained earnings Common stock in treasury, at cost, 4,035,912 and 4,035,912 shares Accumulated other comprehensive income, net of tax TOTAL CHECKPOINT SYSTEMS, INC. STOCKHOLDERS’ EQUITY NON-CONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ 1,007,167 $ 1,044,481 * Derived from the Company’s audited Consolidated Financial Statements at December 25, 2011. See Notes to Consolidated Financial Statements. 3 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands, except per share data) Quarter ended March 25, March 27, (As Revised) Net revenues $ 162,297 $ 181,886 Cost of revenues Gross profit Selling, general, and administrative expenses Research and development Restructuring expenses Acquisition costs 14 Other expense Operating loss Interest income Interest expense Other gain (loss), net Loss from continuing operations before income taxes Income taxes benefit Net loss from continuing operations Loss from discontinued operations, net of tax benefit of $0 and $254 Net loss Less: loss attributable to non-controlling interests — Net loss attributable to Checkpoint Systems, Inc. $ (10,991) Basic loss attributable to Checkpoint Systems, Inc. per share: Loss from continuing operations Loss from discontinued operations, net of tax Basic loss attributable to Checkpoint Systems, Inc. per share Diluted loss attributable to Checkpoint Systems, Inc. per share: Loss from continuing operations Loss from discontinued operations, net of tax Diluted loss attributable to Checkpoint Systems, Inc. per share See Notes to Consolidated Financial Statements. 4 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) (amounts in thousands) Quarter ended March 25, March 27, (As Revised) Net loss $ (11,270) $ (8,695) Amortization of pension plan actuarial losses (gains), net of tax 71 Change in realized and unrealized losses on derivative hedges, net of tax Foreign currency translation adjustment Comprehensive (loss) income Less: comprehensive loss attributable to non-controlling interests — Comprehensive (loss) income attributable to Checkpoint Systems, Inc. See Notes to Consolidated Financial Statements. 5 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (amounts in thousands) Checkpoint Systems, Inc. Stockholders Common Stock Additional Retained Treasury Stock Accumulated Other Comprehensive Non-controlling Total Shares Amount Capital Earnings Shares Amount Income Interests Equity Balance, December 26, 2010 (As Revised) $ 4,384 $ 407,383 $ 230,837 $ (71,520) $— $ 581,554 Net loss Exercise of stock-based compensation and awards released 40 Tax benefit on stock-based compensation 77 77 Stock-based compensation expense Deferred compensation plan Non-controlling interest of acquired entities Amortization of pension plan actuarial losses, net of tax Change in realized and unrealized gains on derivative hedges, net of tax Recognized loss on pension, net of tax Foreign currency translation adjustment 2 Balance, December 25, 2011 $ 4,424 $ 418,211 $ 164,268 $ (71,520) $ 1,216 $ 529,340 Net loss Exercise of stock-based compensation and awards released 19 Tax benefit on stock-based compensation Stock-based compensation expense Deferred compensation plan Amortization of pension plan actuarial losses, net of tax 71 71 Change in realized and unrealized gains on derivative hedges, net of tax Foreign currency translation adjustment 22 Balance, March 25, 2012 $ 4,443 $ 420,581 $ 153,277 $ (71,520) $ 524,062 See Notes to Consolidated Financial Statements. 6 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (amounts in thousands) Quarter ended March 25, March 27, (As Revised) Cash flows from operating activities: Net loss Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred taxes Stock-based compensation Provision for losses on accounts receivable 17 Excess tax benefit on stock compensation 73 (Gain) loss on disposal of fixed assets 42 Decrease (increase) in current assets, net of the effects of acquired companies: Accounts receivable Inventories Other current assets (Decrease) increase in current liabilities, net of the effects of acquired companies: Accounts payable Income taxes Unearned revenues Restructuring reserve Other current and accrued liabilities 89 Net cash provided by operating activities Cash flows from investing activities: Acquisition of property, plant, and equipment and intangibles Change in restricted cash 25 Other investing activities 2 Net cash used in investing activities Cash flows from financing activities: Proceeds from stock issuances Excess tax benefit on stock compensation Proceeds from short-term debt — Payment of short-term debt Net change in factoring and bank overdrafts Proceeds from long-term debt Payment of long-term debt Net cash (used in) provided by financing activities Effect of foreign currency rate fluctuations on cash and cash equivalents Net (decrease) increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period See Notes to Consolidated Financial Statements. 7 CHECKPOINT SYSTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICES Revision of Previously Issued Consolidated Financial Statements Checkpoint Systems, Inc. (the "Company") is revising herein its historical financial statements for the three months ended March 27, 2011. As previously disclosed in our Annual Report on Form 10-K for the year ended December 25, 2011, the revision is the result of the Company making corrections for the combined effect of financial statement errors attributable to the intentional misstatement of expenses due to the improper and fraudulent activities of a certain former employee of the Company's Canada sales subsidiary. The Company assessed the impact of these errors on its prior interim financial statements and concluded that these errors were not material, individually or in the aggregate to those financial statements. Although the effect of these errors was not material to any previously issued financial statements, the cumulative effect of correcting the newly identified errors in the prior year would have been material for the fiscal year 2011. Consequently, the Company has revised its prior period financial statements. All amounts in this Quarterly Report on Form 10-Q affected by the revision adjustments reflect such amounts as revised. Description of Revision Adjustments Set forth below is a description of the revision adjustments reflected in the revision of previously issued financial statements. Overstatement of expenses due to the improper and fraudulent activities of a certain former employee of the Company’s Canada sales subsidiary - In December of 2011, we identified errors in our financial statements resulting from improper and fraudulent activities of a certain former employee of our Canada sales subsidiary as part of the transition of our Canadian operations into our shared service environment in North America. Subsequent to the discovery of such errors, we retained outside counsel to undertake an investigation and with the assistance of forensic accountants and internal audit. The results of this investigation concluded that in the period from 2005 through the fourth quarter of 2011, the then Controller of our Canadian operations was able to misappropriate cash through various schemes. The defalcation of cash was concealed by overriding internal controls at the subsidiary which had the effect of misstating certain accounts including cash, accounts receivable, and inventories as well as income taxes and non-income taxes payable and operating expenses. Based on this investigation, it was determined that improper and fraudulent activities by a certain employee of the subsidiary affected the financial reporting of the subsidiary and that the improper and fraudulent activities were contained within the Canada sales subsidiary. The total cumulative gross financial statement impact of the improper and fraudulent activities was approximately $5.2 million and impacted fiscal years 2005 through 2011 of which $1.1 million of this amount was recovered by the Company from the perpetrator during the fourth quarter of 2011, resulting in a net cumulative financial statement impact of $4.1 million. The fiscal year 2011 financial statement impact was $0.2 million income due to the recovery of $1.1 million offset by expense of $0.9 million. The financial statement impacts of the improper and fraudulent Canadian activities have been included in other expense (income) in the Consolidated Statements of Operations. We anticipate filing a claim during the second quarter of 2012 with our insurance provider for the unrecovered amount of the loss. The improper and fraudulent activities by a certain former employee of the subsidiary included (i) the misappropriation of cash including cash payments to improper vendors; (ii)the intentional overstatement of cash balances; (iii) the intentional understatement of accounts receivable and inventory reserve accounts; (iv)the intentional understatement of income taxes and non-income taxes payable; and (v)recording arbitrary balance sheet adjustments to increase cash and liabilities. In addition to the revisions described above, the effects of discontinued operations presentation on previously reported amounts have been included in order to reconcile between previously reported amounts and the final amounts as revised in this Quarterly Report on Form 10-Q. 8 The following tables summarize the effects of the adjustments on basic (loss) earnings per share, diluted (loss) earnings per share, operating (loss) income, income taxes, (loss) earnings from continuing operations before income taxes, and net (loss) earnings attributable to Checkpoint Systems, Inc. for the three months ended March 27, 2011. March 27,2011 (Loss) earnings attributable to Checkpoint Systems, Inc. per share Basic EPS Diluted EPS As Previously Reported $ (0.23) $ (0.23) Revision Adjustments: Canada Adjustments As Revised for Revision Adjustments $ (0.21) $ (0.21) Discontinued Operations Adjustments As Revised in this Quarterly Report on Form 10-Q $ (0.22) $ (0.22) Net (Loss) Earnings Attributable to Checkpoint Systems, Inc. (Loss) Income from Continuing Operations Before Income Taxes (amounts in thousands) Mar. 27, Mar. 27, As Previously Reported $ (9,311) $ (11,147) Revision Adjustments: Canada Adjustments As Revised for Revision Adjustments $ (8,695) $ (10,324) Discontinued Operations Adjustments — As Revised in this Quarterly Report on Form 10-Q $ (8,695) Income Tax (Benefit) Expense Operating (Loss) Income (amounts in thousands) Mar. 27, Mar. 27, As Previously Reported $ (1,836) $ (10,581) Revision Adjustments: Canada Adjustments As Revised for Revision Adjustments $ (1,629) Discontinued Operations Adjustments As Revised in this Quarterly Report on Form 10-Q $ (1,375) 9 Comparison of revised financial statements to financial statements as originally reported The following tables compare our previously reported Consolidated Statements of Operations, Stockholders’ Equity, Comprehensive Income, and Cash Flows for the three months ended March 27, 2011 to the corresponding financial statements for those years As Revised. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except per share data) March 27, 2011 Quarter ended As Previously Reported As Revised for Revision Adjustments As Revised in this Quarterly Report on Form 10-Q Net revenues Cost of revenues Gross profit Selling, general, and administrative expenses Research and development Restructuring expenses Acquisition costs — — Other expense — Operating loss Interest income Interest expense Other gain (loss), net Loss from continuing operations before income taxes Income taxes benefit Net loss from continuing operations Loss from discontinued operations, net of tax benefit of $0, $0, and $254 — — Net loss Less: loss attributable to non-controlling interests — — — Net loss attributable to Checkpoint Systems, Inc. Basic loss attributable to Checkpoint Systems, Inc. per share: Loss from continuing operations Loss from discontinued operations, net of tax $— $— Basic loss attributable to Checkpoint Systems, Inc. per share Diluted loss attributable to Checkpoint Systems, Inc. per share: Loss from continuing operations Loss from discontinued operations, net of tax $— $— Diluted loss attributable to Checkpoint Systems, Inc. per share The As Revised in this Quarterly Report on Form 10-Q amounts include a reclassification of selling, general and administrative expenses to acquisition costs in order to conform to current period presentation. These amounts also include the effects of discontinued operations presentation on previously reported amounts. Refer to Note 14 to the Consolidated Financial Statements for discontinued operations presentation adjustments to previously reported amounts. 10 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (amounts in thousands) March 27, 2011 Quarter ended As Previously Reported As Revised in this Quarterly Report on Form 10-Q Net loss $ (9,311) $ (8,695) Amortization of pension plan actuarial gains, net of tax Change in realized and unrealized losses on derivative hedges, net of tax Foreign currency translation adjustment Comprehensive income Less: comprehensive loss attributable to non-controlling interests — — Comprehensive income attributable to Checkpoint Systems, Inc. There is no discontinued operations impact on the presentation of the As Revised in this Quarterly Report on Form 10-Q amounts. CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) March 27,2011 Quarter ended As Previously Reported As Revised in this Quarterly Report on Form 10-Q Cash flows from operating activities: Net loss Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred taxes Stock-based compensation Provision for losses on accounts receivable 17 17 Excess tax benefit on stock compensation Loss on disposal of fixed assets 42 42 Decrease (increase) in current assets, net of the effects of acquired companies: Accounts receivable Inventories Other current assets (Decrease) increase in current liabilities, net of the effects of acquired companies: Accounts payable Income taxes Unearned revenues Restructuring reserve Other current and accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of property, plant, and equipment and intangibles Change in restricted cash Other investing activities 2 2 Net cash used in investing activities Cash flows from financing activities: Proceeds from stock issuances Excess tax benefit on stock compensation Proceeds from short-term debt — — Payment of short-term debt Net change in factoring and bank overdrafts Proceeds from long-term debt Payment of long-term debt Net cash provided by financing activities Effect of foreign currency rate fluctuations on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period 11 The Consolidated Financial Statements include the accounts of Checkpoint Systems, Inc. and its majority-owned subsidiaries (collectively, the “Company”). All inter-company transactions are eliminated in consolidation. The Consolidated Financial Statements and related notes are unaudited and do not contain all disclosures required by generally accepted accounting principles in annual financial statements. Refer to our Annual Report on Form 10-K for the fiscal year ended December 25, 2011 for the most recent disclosure of the Company’s accounting policies. The Consolidated Financial Statements include all adjustments, consisting only of normal recurring adjustments, necessary to state fairly our financial position at March 25, 2012 and December 25, 2011 and our results of operations for the thirteen weeks ended March 25, 2012 and March 27, 2011 and changes in cash flows for the thirteen weeks ended March 25, 2012 and March 27, 2011. The results of operations for the interim period should not be considered indicative of results to be expected for the full year. Restricted Cash We classify restricted cash as cash that cannot be made readily available for use. Restrictions may include legally restricted deposits held as compensating balances against short-term borrowing arrangements, contracts entered into with others, or company statements of intention with regard to particular deposits. As of March 25, 2012, the unused portion of a grant from the Chinese government of $0.3 million (RMB 1.7 million) was recorded within restricted cash in the accompanying Consolidated Balance Sheets. Internal-Use Software Included in fixed assets is the capitalized cost of internal-use software. We capitalize costs incurred during the application development stage of internal-use software and amortize these costs over their estimated useful lives, which generally range from three to five years. Costs incurred related to design or maintenance of internal-use software is expensed as incurred. During 2009, we announced that we are in the initial stages of implementing a company-wide ERP system to handle the business and finance processes within our operations and corporate functions. The total amount of internal-use software costs capitalized since the beginning of the ERP implementation as of March 25, 2012 and December 25, 2011 were $22.3 million and $21.4 million, respectively. As of March 25, 2012, $18.1 million was recorded in machinery and equipment related to supporting software packages that were placed in service. The remaining costs of $4.2 million and $6.0 million as of March 25, 2012 and December 25, 2011, respectively, are capitalized as construction-in-progress until such time as the ERP system has been placed in service. Noncontrolling Interests On May 16, 2011, Checkpoint Holland Holding B.V., a wholly-owned subsidiary of the Company, acquired 51% of the outstanding voting shares of Shore to Shore PVT Ltd. (Sri Lanka) in exchange for $1.7 million in cash. The fair value of the non-controlling interest was estimated by applying a market approach. Key assumptions include control premiums associated with guideline transactions of entities deemed to be similar to Shore to Shore PVT Ltd. (Sri Lanka), and adjustments because of the lack of control that market participants would consider when measuring the fair value of the non-controlling interest. We have classified non-controlling interests as equity on our Consolidated Balance Sheets as of March 25, 2012 and December 25, 2011 and presented net income attributable to non-controlling interests separately on our Consolidated Statements of Operations for the three months ended March 25, 2012. Warranty Reserves We provide product warranties for our various products. These warranties vary in length depending on product and geographical region. We establish our warranty reserves based on historical data of warranty transactions. The following table sets forth the movement in the warranty reserve which is located in the Other Accrued Expenses section of our Consolidated Balance Sheets: (amounts in thousands) Quarter ended March 25, Balance at beginning of year Accruals for warranties issued, net Settlements made Foreign currency translation adjustment 52 Balance at end of period 12 Recently Adopted Accounting Standards In April 2011, the FASB issued ASU 2011-03 “Reconsideration of Effective Control for Repurchase Agreements” (ASU 2011-03). The amendments to Topic 860 (Transfers and Servicing) affect all entities that enter into agreements to transfer financial assets that both entitle and obligate the transferor to repurchase or redeem the financial assets before their maturity. The amendments do not affect other transfers of financial assets. The amendments remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion. ASU 2011-03 is effective for the first interim or annual periods beginning on or after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. This amendment should be applied prospectively to transactions or modifications of existing transactions that occur on or after December 26, 2011. The adoption of the standard did not have a material impact on our Consolidated Results of Operations and Financial Condition. In May 2011, the FASB issued ASU 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (ASU 2011-04). The amendments to Topic 820 (Fair Value Measurement) establish common requirements for measuring fair value and related disclosures in accordance with accounting principles generally accepted in the United Sates and international financial reporting standards. This amendment did not require additional fair value measurements. ASU 2011-04 is effective for the first interim and annual periods beginning after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. This amendment should be applied prospectively. The adoption of the standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. In June 2011, the FASB issued ASU 2011-05 “Presentation of Comprehensive Income” (ASU 2011-05). The amendments to Topic 220 (Comprehensive Income) eliminate the option of presenting the components of other comprehensive income as part of the statement of changes in stockholders' equity, require consecutive presentation of the statement of net income and other comprehensive income and require reclassification adjustments from other comprehensive income to net income to be shown on the financial statements. In December 2011, the FASB issued ASU 2011-12, "Comprehensive Income Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items out of Accumulated Other Comprehensive Income in ASU 2011-05," to defer the effective date of the provision requiring entities to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented. However, the remaining requirements of ASU 2011-05 are effective for the first interim and annual periods beginning after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. Any required changes in presentation requirements and disclosures have been included in our Consolidated Financial Statements beginning with the first quarter ended March 25, 2012. The adoption of the standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. In September 2011, the FASB issued ASU 2011-08, "Intangibles – Goodwill and Other," (ASU 2011-08), which amends current guidance to allow a company to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. The amendment also improves previous guidance by expanding upon the examples of events and circumstances that an entity should consider between annual impairment tests in determining whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. The adoption of the standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. In September 2011, the FASB issued ASU 2011-09, "Compensation – Retirement Benefits – Multiemployer Plans (Subtopic 715-80)," (ASU 2011-09). ASU 2011-09 requires that employers provide additional separate disclosures for multiemployer pension plans and multiemployer other postretirement benefit plans. The additional quantitative and qualitative disclosures will provide users with more detailed information about an employer's involvement in multiemployer pension plans. ASU 2011-09 is effective for fiscal years ending after December 15, 2011. The adoption of this standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. New Accounting Pronouncements and Other Standards In December 2011, the FASB issued ASU 2011-11, "Balance Sheet – Disclosures about Offsetting Assets and Liabilities (Topic 210-20)," (ASU 2011-11). ASU 2011-11 requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, with retrospective application for all comparable periods presented. The adoption of this standard will not have a material effect on our Consolidated Results of Operations and Financial Condition. Note 2. INVENTORIES Inventories consist of the following: (amounts in thousands) March 25, December 25, Raw materials Work-in-process Finished goods Total $ 133,820 $ 130,987 13 Note 3. GOODWILL AND OTHER INTANGIBLE ASSETS We had intangible assets with a net book value of $82.3 million and $84.6 million as of March 25, 2012 and December 25, 2011, respectively. The following table reflects the components of intangible assets as of March 25, 2012 and December 25, 2011: (amounts in thousands) March 25, 2012 December 25, 2011 Amortizable Life (years) Gross Amount Gross Accumulated Amortization Gross Amount Gross Accumulated Amortization Finite-lived intangible assets: Customer lists 6 to 20 Trade name 1 to 30 Patents, license agreements 3 to 14 Other 2 to 6 Total amortized finite-lived intangible assets Indefinite-lived intangible assets: Trade name — — Total identifiable intangible assets $ 202,045 $ 119,750 $ 200,273 $ 115,716 Amortization expense for the three months ended March 25, 2012 and March 27, 2011 was $2.7 million and $2.4 million, respectively. Estimated amortization expense for each of the five succeeding years is anticipated to be: (amounts in thousands) $ 10,516 The changes in the carrying amount of goodwill are as follows: (amounts in thousands) Shrink Management Solutions Apparel Labeling Solutions Retail Merchandising Solutions Total Balance as of December 26, 2010 $ 165,324 $ 62,086 $ 231,325 Acquired during the year — — Discontinued operations — — Translation adjustments Balance as of December 25, 2011 $ 161,811 $ 62,584 $ 61,708 $ 286,103 Purchase accounting adjustment — — Translation adjustments 93 Balance as of March 25, 2012 $ 162,837 $ 64,345 $ 62,797 $ 289,979 The following table reflects the components of goodwill as of March 25, 2012 and December 25, 2011: (amounts in thousands) March 25, 2012 December 25, 2011 Gross Amount Accumulated Impairment Losses Goodwill, Net Gross Amount Accumulated Impairment Losses Goodwill, Net Shrink Management Solutions $ 213,000 $ 162,837 $ 213,836 $ 161,811 Apparel Labeling Solutions Retail Merchandising Solutions Total goodwill $ 430,679 $ 140,700 $ 289,979 $ 426,138 $ 140,035 $ 286,103 14 On January 28, 2011, Checkpoint Systems, Inc. and certain of its direct subsidiaries (collectively, the “Company”) entered into a Master Purchase Agreement. The Master Purchase Agreement outlines the general terms and conditions pursuant to which the Company agreed to acquire, through the acquisition of equity and/or assets, a retail apparel and footwear product identification business which designs, manufactures and sells tags and labels, brand protection, and EAS solutions/labels (collectively, the “Shore to Shore businesses”). The acquisition was settled on May 16, 2011 for approximately $78.7 million, net of cash acquired of $1.9 million and the assumption of debt of $4.2 million. The purchase price was funded by $66.7 million of cash from operations and $9.2 million of borrowings under our Senior Secured Credit Facility, and includes the acquisition of the following: · 100% of the voting equity interests of J&F International, Inc. (U.S.), Shore to Shore Far East (Hong Kong), Shore to Shore MIS (India), Shore to Shore Lacar SA (Guatemala), Adapt Identification (HK) Ltd., and W Print Europe Ltd. (UK); · Assets of Shore to Shore, Inc. (U.S.), Shanghai WH Printing Co. Ltd., Wing Hung (Dongguan) Printing Co., Ltd., and Wing Hung Printing Co., Ltd. (U.S.); · 51% of the voting equity interests of Shore to Shore PVT Ltd. (Sri Lanka); · 50% of the voting equity interests of the Cybsa Adapt SA de CV (El Salvador) joint venture. In accordance with ASC 323 “Investments—Equity Method and Joint Ventures”, we have applied the Equity Method in recording this joint venture. The purchase price includes a payment to escrow of $17.5 million related to the 2010 performance of the acquired business. This amount is subject to adjustment pending final determination of the 2010 performance and could result in an additional purchase price payment of up to $6.3 million. We are currently entering an arbitration process in order to require the seller to provide audited financial information related to the 2010 performance and given that such results are clearly and directly linked to the acquisition consideration and objectively determinable, we will adjust the purchase price when we receive this information. Acquisition costs incurred in connection with the transaction are recognized within acquisition costs in the Consolidated Statement of Operations and approximate $14 thousand and $0.2 million for the three months ended March 25, 2012 and March 27, 2011, respectively. As the Company acquired 51% of the outstanding voting shares of Shore to Shore PVT Ltd. (Sri Lanka) in exchange for $1.7 million in cash, we have classified the non-controlling interests as equity on our Consolidated Balance Sheet as of March 25, 2012 and December 25, 2011, and presented net income attributable to non-controlling interests separately on our Consolidated Statement of Operations for the three months ended March 25, 2012. The fair value of the non-controlling interest was estimated by applying a market approach. Key assumptions include control premiums associated with guideline transactions of entities deemed to be similar to Shore to Shore PVT Ltd. (Sri Lanka), and adjustments because of the lack of control that market participants would consider when measuring the fair value of the non-controlling interest. At March 25, 2012, the financial statements reflected the preliminary allocation of the purchase price based on estimated fair values at the date of acquisition, including $17.1 million in Property, Plant, and Equipment, $7.1 million in Accounts Receivable, and $2.2 million in Inventories. This preliminary allocation resulted in acquired goodwill of $59.7 million and intangible assets of $10.5 million. The intangible assets were composed of a non-compete agreement ($0.3 million), customer lists ($9.8 million), and trade names ($0.4 million). The useful lives were 5 years for the non-compete agreement, 10 years for the customer lists, and 7.5 months for the trade names. The Company continues to evaluate certain assets and liabilities related to this business combination. Additional information, which existed as of the acquisition date but was at that time unknown to the Company, may become known during the remainder of the measurement period. Changes to amounts recorded as assets or liabilities may result in a corresponding adjustment to goodwill. Also, the allocation of the purchase price remains open for quantification of acquired income and non-income based tax exposures, certain information related to deferred income taxes, and finalization of the 2010 performance payment amount due. The measurement period is expected to be completed by May of 2012. The tax deductible portion of the acquired goodwill will also be determined during the measurement period. The results from the acquisition for the three months ended March 25, 2012 are included in the Apparel Labeling Solutions segment and were not material to the Consolidated Financial Statements (revenues of $9.7 million and a net loss of $0.2 million). We perform an assessment of goodwill by comparing each individual reporting unit’s carrying amount of net assets, including goodwill, to their fair value at least annually during the fourth quarter of each fiscal year and whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Our 2011 annual impairment test indicated no impairment of our goodwill or intangible assets. Although our analysis regarding the fair values of the goodwill and indefinite lived intangible assets indicates that they exceed their respective carrying values, materially different assumptions regarding the future performance of our businesses or significant declines in our stock price could result in additional goodwill impairment losses. Specifically, an unanticipated deterioration in revenues and gross margins generated by our Apparel Labeling Solutions and Retail Merchandising Solutions segments could trigger future impairment in those segments. Our Apparel Labeling Solutions segment is composed of one reporting unit. The fair value of this reporting unit exceeded its respective carrying value as of the date of the most recent impairment test by approximately 18%. In determining the fair value of this reporting unit, our projected cash flows did not contain significant growth assumptions. In addition, the discount rate used in determining the discounted cash flows for this reporting unit was lower than that used for reporting units in other segments due to the lower risk associated with these low growth rates. However, a 16% decline in operating results, or a 300 basis point increase in our discount rate could result in a future decrease in the fair value of this reporting unit which could result in a future impairment. Our first quarter of 2012 experienced a decline in operating results as compared to the forecasted amounts in the most recent impairment test.While we believe that our projected results will not result in future impairment, a continued deterioration in results could trigger a future impairment in this segment. 15 Our Retail Merchandising Solutions segment is composed of three reporting units. The fair value of one of the three reporting units exceeded its respective carrying value as of the date of the most recent impairment test by approximately 13%. In determining the fair value of this reporting unit, our projected cash flows did not contain significant growth assumptions. In addition, the discount rate used in determining the discounted cash flows for this reporting unit was lower than that used for reporting units in other segments due to the lower risk associated with these low growth rates. However, a 15% decline in operating results, or a 300 basis point increase in our discount rate could result in a future decrease in the fair value of this reporting unit which could result in a future impairment. All other reporting units within the Retail Merchandising segment exceed their respective carrying value by more than 35%. Our first quarter of 2012 experienced a decline in operating results as compared to the forecasted amounts in the most recent impairment test. While we believe that our projected results will not result in future impairment, a continued deterioration in results could trigger a future impairment in this segment. For the year ended December 25, 2011, we classified our Banking Security Systems Integration business unit as held for sale.The Banking Security Systems Integration business unit had recorded goodwill of $3.8 million related to a series of three acquisitions completed during 2007 and 2008.As a result of the conclusion to report the business as held for sale, we tested the goodwill of the disposal group and determined that there was a $3.4 million impairment charge.We also recorded an impairment of definite-lived customer relationships of $2.8 million as a result of our decision to sell the Banking Security Systems Integration business unit.The impairment charges were recorded in discontinued operations on the Consolidated Statement of Operations during the fourth quarter ended December 25, 2011. Note 4. DEBT Short-term Borrowings and Current Portion of Long-term Debt Short-term borrowings and current portion of long-term debt at March 25, 2012 and at December 25, 2011 consisted of the following: (amounts in thousands) March 25, December 25, Overdraft Full-recourse factoring liabilities Term loans Other short-term borrowings Current portion of long-term debt Total short-term borrowings and current portion of long-term debt $ 51,703 $ 21,778 In February 2012, the Company entered into a $3.2 million Sri Lanka banking facility, which includes a $2.7 million term loan, and a combined $0.5 million sublimit for an overdraft, import line and import cash line. As of March 25, 2012, $2.7 million and $0.1 million were outstanding on the term loan and import cash line, respectively. In October 2009, the Company entered into a $12.0 million (€8.0 million) full-recourse factoring arrangement. The arrangement is secured by trade receivables. Borrowings bear interest at rates of EURIBOR plus a margin of 3.00%. As of March 25, 2012, the interest rate was 3.8%. As of March 25, 2012, our short-term full-recourse factoring arrangement equaled $8.3 million (€6.2 million) and is included in short-term borrowings in the accompanying Consolidated Balance Sheets. Long-Term Debt Long-term debt as of March 25, 2012 and December 25, 2011 consisted of the following: (amounts in thousands) March 25, December 25, Senior secured credit facility: $125 million variable interest rate revolving credit facility maturing in 2014 Senior Secured Notes: $25 million 4.00% fixed interest rate Series A senior secured notes maturing in 2015 $25 million 4.38% fixed interest rate Series B senior secured notes maturing in 2016 $25 million 4.75% fixed interest rate Series C senior secured notes maturing in 2017 Full-recourse factoring liabilities Other capital leases with maturities through 2016 Total Less current portion Total long-term portion $ 128,684 16 Senior Secured Credit Facility The Senior Secured Credit Facility includes an expansion option that will allow us, subject to certain conditions, to request an increase in the Senior Secured Credit Facility of up to an aggregate of $50.0 million, for a potential total commitment of $175.0 million. As of March 25, 2012, we were not eligible to elect to request the $50.0 million expansion option due to financial covenant restrictions. The Senior Secured Credit Facility contains a $25.0 million sublimit for the issuance of letters of credit of which $1.4 million, issued under the Secured Credit Facility, are outstanding as of March 25, 2012. The Senior Secured Credit Facility also contains a $15.0 million sublimit for swingline loans. All obligations of domestic borrowers under the Senior Secured Credit Facility are irrevocably and unconditionally guaranteed on a joint and several basis by our domestic subsidiaries. The obligations of foreign borrowers under the Senior Secured Credit Facility are irrevocably and unconditionally guaranteed on a joint and several basis by certain of our foreign subsidiaries as well as the domestic guarantors. Collateral under the Senior Secured Credit Facility includes a 100% stock pledge of domestic subsidiaries and a 65% stock pledge of all first-tier foreign subsidiaries, excluding our Japanese sales subsidiary. Pursuant to the terms of the Senior Secured Credit Facility, we are subject to various requirements, including covenants requiring the maintenance of a maximum total leverage ratio of 2.75 and a minimum fixed charge coverage ratio of 1.25. The Senior Secured Credit Facility also contains customary representations and warranties, affirmative and negative covenants, notice provisions and events of default, including change of control, cross-defaults to other debt, and judgment defaults. Upon a default under the Senior Secured Credit Facility, including the non-payment of principal or interest, our obligations under the Senior Secured Credit Facility may be accelerated and the assets securing such obligations may be sold. Certain wholly-owned subsidiaries with respect to the Company are guarantors of our obligations under the Senior Secured Credit Facility. Senior Secured Notes The Senior Secured Notes Agreement provides that for a three-year period ending on July 22, 2013, we may issue, and our lender may, in its sole discretion, purchase, additional fixed-rate senior secured notes and together with the Senior Secured Notes, up to an aggregate amount of $50.0 million. As of March 25, 2012, we were not eligible to elect to request the $50.0 million expansion option due to financial covenant restrictions. All obligations under the Senior Secured Notes are irrevocably and unconditionally guaranteed on a joint and several basis by our domestic subsidiaries. Collateral under the Senior Secured Notes includes a 100% stock pledge of domestic subsidiaries and a 65% stock pledge of all first-tier foreign subsidiaries, excluding our Japanese sales subsidiary. The Senior Secured Notes Agreement is subject to covenants that are substantially similar to the covenants in the Senior Secured Credit Facility Agreement, including covenants requiring the maintenance of a maximum total leverage ratio of 2.75 and a minimum fixed charge coverage ratio of 1.25. The Senior Secured Notes Agreement also contains representations and warranties, affirmative and negative covenants, notice provisions and events of default, including change of control, cross-defaults to other debt, and judgment defaults that are substantially similar to those contained in the Senior Secured Credit Facility, and those that are customary for similar private placement transactions. Upon a default under the Senior Secured Notes Agreement, including the non-payment of principal or interest, our obligations under the Senior Secured Notes Agreement may be accelerated and the assets securing such obligations may be sold. Additionally, the Senior Secured Notes have a make-whole provision that requires the discounted value of the remaining payments on the Senior Secured Notes expected through the end term of each of the Senior Secured Notes to be paid in full upon early termination, acceleration, or prepayment.Certain of our wholly-owned subsidiaries are also guarantors of our obligations under the Senior Secured Notes. Debt Covenant Compliance As of March 25, 2012, we were in compliance with all of our debt covenants related to our Senior Secured Credit Facility and Senior Secured Notes (debt agreements). We are required to be compliant with a leverage ratio and a fixed charge coverage ratio (as defined in our respective agreements) at quarterly measurement periods.On February 17, 2012, we received an amendment to our debt agreements which increased the required leverage ratio covenant of adjusted EBITDA to total debt from 2.75 to 3.00, 3.35 and 3.25 for the periods ended March 25th, June 24th and September 23, 2012. In addition, the amendment prohibits the Company from consummating any acquisitions from February 17, 2012 through the fiscal quarter ending September 23, 2012. Had we not received this amendment, we would have been in violation of the leverage ratio covenant as of March 25, 2012. In the absence of a waiver to debt covenants associated with, or further amendment to our debt agreements, we expect to pay down approximately $30.5 million in order to remain compliant with our leverage covenant as of June 24, 2012. We have both the ability and intention to make these payments if required. Our cash balance at March 25, 2012 is $93.3 million. Management has concluded that it is not probable that our leverage covenant will be violated at quarterly measurement periods twelve months from March 25, 2012.Therefore, we have classified $30.5 million of our Senior Secured Credit Facility to current portion of long-term debt on our Consolidated Balance Sheet as of March 25, 2012. We currently project that we will be in violation of the fixed charge coverage ratio for the fiscal quarter ended June 24, 2012; however, we expect to be compliant with all of our covenants for all periods subsequent to the fiscal quarter ended June 24, 2012. Management is in the process of negotiating with our lenders in order to obtain covenant relief for the period ended June 24, 2012.Such relief may reduce the need to pay down debt in order to comply with our leverage covenant.There can be no assurance, however, that the Company’s lenders will agree to such covenant compliance and if the Company is not able to secure such relief, then an Event of Default could arise under the terms of our debt agreements. Such an Event of Default could have a material adverse effect on the Company’s financial condition as we would not be able to pay down the full defaulted debt. If an Event of Default occurs, the lenders in the Company’s Bank Facility could begin exercising various creditor rights which could threaten the Company’s ability to continue to operate its business. 17 Full-recourse Factoring Arrangements In December 2009, we entered into new full-recourse factoring arrangements. The arrangements are secured by trade receivables. The Company received a weighted average of 92.4% of the face amount of receivables that it desired to sell and the bank agreed, at its discretion, to buy. As of March 25, 2012 the factoring arrangements had a balance of $1.2 million (€0.9 million), of which $0.4 million (€0.3 million) was included in the current portion of long-term debt and $0.8 million (€0.6 million) was included in long-term borrowings in the accompanying Consolidated Balance Sheets since the receivables are collectable through 2016. Note 5. STOCK-BASED COMPENSATION Stock-based compensation cost recognized in operating results (included in selling, general, and administrative expenses) for the three months ended March 25, 2012 and March 27, 2011 was $1.8 million and $2.8 million ($1.7 million and $2.0 million, net of tax), respectively. The associated actual tax benefit realized for the tax deduction from option exercises of share-based payment units and awards released equaled $0.6 million and $1.0 million for the three months ended March 25, 2012 and March 27, 2011, respectively. Stock Options Option activity under the principal option plans as of March 25, 2012 and changes during the three months ended March 25, 2012 were as follows: Number of Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term (in years) Aggregate Intrinsic Value (in thousands) Outstanding at December 25, 2011 $ 19.54 $ 512 Granted Exercised Forfeited or expired Outstanding at March 25, 2012 $ 18.67 $ 429 Vested and expected to vest at March 25, 2012 $ 18.86 $ 429 Exercisable at March 25, 2012 $ 19.68 $ 429 The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between the Company’s closing stock price on the last trading day of the first quarter of fiscal 2012 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all option holders exercised their options on March 25, 2012. This amount changes based on the fair market value of the Company’s stock. The total intrinsic value of options exercised for the three months ended March 25, 2012 and March 27, 2011 was $0.1 million and $0.9 million, respectively. As of March 25, 2012, $2.6 million of total unrecognized compensation cost related to stock options is expected to be recognized over a weighted-average period of 2.4 years. The fair value of share-based payment units was estimated using the Black Scholes option pricing model. The table below presents the weighted-average expected life in years. The expected life computation is based on historical exercise patterns and post-vesting termination behavior. Volatility is determined using changes in historical stock prices. The interest rate for periods within the expected life of the award is based on the U.S. Treasury yield curve in effect at the time of grant. The assumptions and weighted-average fair values were as follows: Quarter ended March 25, March 27, Weighted-average fair value of grants Valuation assumptions: Expected dividend yield % % Expected volatility % % Expected life (in years) Risk-free interest rate % % 18 Restricted Stock Units Nonvested service based restricted stock units as of March 25, 2012 and changes during the three months ended March 25, 2012 were as follows: Number of Shares Weighted- Average Vest Date (in years) Weighted- Average Grant Date Fair Value Nonvested at December 25, 2011 $ 21.29 Granted $ 11.94 Vested $ 12.21 Forfeited $ 20.64 Nonvested at March 25, 2012 $ 21.03 Vested and expected to vest at March 25, 2012 Vested at March 25, 2012 — The total fair value of restricted stock awards vested during the first three months of 2012 was $1.6 million as compared to $3.2 million in the first three months of 2011. As of March 25, 2012, there was $4.0 million of unrecognized stock-based compensation expense related to nonvested restricted stock units. That cost is expected to be recognized over a weighted-average period of 2.0 years. Other Compensation Arrangements On March 15, 2010, we initiated a plan in which time-vested cash unit awards were granted to eligible employees. The time-vested cash unit awards under this plan vest one-third each year over three years from the date of grant. The total amount accrued related to the plan equaled $0.3 million at March 25, 2012, of which $0.2 million was expensed for the three months ended March 25, 2012. The total amount accrued related to the plan equaled $0.1 million at March 27, 2011, of which $0.1 million was expensed for the three months ended March 27, 2011. The associated liability is included in Accrued Compensation and Related Taxes in the accompanying Consolidated Balance Sheets. Note 6. SUPPLEMENTAL CASH FLOW INFORMATION Cash payments for interest and income taxes for the three months ended March 25, 2012 and March 27, 2011 were as follows: (amounts in thousands) Quarter ended March 25, March 27, Interest $ 2,536 $ 2,234 Income tax payments $ 1,509 $ 2,164 Note 7. EARNINGS PER SHARE The following data shows the amounts used in computing earnings per share and the effect on net earnings from continuing operations and the weighted-average number of shares of dilutive potential common stock: (amounts in thousands, except per share data) Quarter ended March 25, March 27, (As Revised) Basic loss from continuing operations attributable to Checkpoint Systems, Inc. available to common stockholders $ (10,671) Diluted loss from continuing operations attributable to Checkpoint Systems, Inc. available to common stockholders $ (10,671) Shares: Weighted-average number of common shares outstanding Shares issuable under deferred compensation agreements Basic weighted-average number of common shares outstanding Common shares assumed upon exercise of stock options and awards — — Shares issuable under deferred compensation arrangements — — Dilutive weighted-average number of common shares outstanding Basic loss attributable to Checkpoint Systems, Inc. per share Loss from continuing operations Loss from discontinued operations, net of tax Basic loss attributable to Checkpoint Systems, Inc. per share Diluted loss attributable to Checkpoint Systems, Inc. per share Loss from continuing operations Loss from discontinued operations, net of tax Diluted loss attributable to Checkpoint Systems, Inc. per share 19 Anti-dilutive potential common shares are not included in our earnings per share calculation. The Long-term Incentive Plan restricted stock units were excluded from our calculation due to the performance of vesting criteria not being met. The number of anti-dilutive common share equivalents for the three month periods ended March 25, 2012 and March 27, 2011 were as follows: (amounts in thousands) Quarter ended March 25, March 27, Weighted-average common share equivalents associated with anti-dilutive stock options and restricted stock units excluded from the computation of diluted EPS(1) Adjustments for stock options and awards of 117 shares and deferred compensation arrangements of 5 shares were anti-dilutive in the first three months of 2012 and therefore excluded from the earnings per share calculation due to our net loss for the quarter. Adjustments for stock options and awards of 564 shares and deferred compensation arrangements of 3 shares were anti-dilutive in the first three months of 2011 and therefore excluded from the earnings per share calculation due to our net loss for the quarter. Note 8. INCOME TAXES The effective tax rate for the thirteen weeks ended March 25, 2012 was 48.4% as compared to 14.3% for the thirteen weeks ended March 27, 2011. The increase in the first quarter 2012 tax rate was due to the valuation allowance position in the United States and the mix of income between subsidiaries. In accordance with ASC 740, “Accounting for Income Taxes”, we evaluate our deferred income taxes quarterly to determine if valuation allowances are required or should be adjusted. ASC 740 requires that companies assess whether valuation allowances should be established against their deferred tax assets based on all available evidence, both positive and negative, using a “more likely than not” standard. In the assessment for a valuation allowance, appropriate consideration is given to all positive and negative evidence related to the realization of the deferred tax assets. This assessment considers, among other matters, the nature, frequency and severity of current and cumulative losses, forecasts of future profitability, the duration of statutory carryforward periods, the Company's experience with loss carryforwards not expiring and tax planning alternatives. The Company operates and derives income across multiple jurisdictions. As the geographic footprint of the business changes, we may encounter losses in jurisdictions that have been historically profitable, and as a result might require additional valuation allowances to be recorded against certain deferred tax asset balances. At March 25, 2012 and December 25, 2011, we had net deferred tax assets of $11.7 million and $11.7 million, respectively. During the quarter ended September 25, 2011 a valuation allowance in the amount of $48.0 million was established related to all components of the domestic net deferred tax assets based on the determination after the above considerations that it was more likely than not that the deferred tax assets would not be fully realized. This charge was primarily a result of the trend of significant domestic losses experienced by the Company in recent years. Included in the $49.1 million of other current assets is the Company’s current income tax receivable of $12.6 million. This amount represents estimated tax payments on account, net of refunds received in the amount of $2.3 million, and $10.3 million of tax benefit recorded on the Company’s year to date pretax loss.Included in the $27.8 million of other current liabilities is the Company’s current deferred tax liability of $4.7 million. The total amount of gross unrecognized tax benefits that, if recognized, would affect the effective tax rate was a $12.7 million and $13.2 million at March 25, 2012 and December 25, 2011, respectively. Penalties and tax-related interest expense are reported as a component of income tax expense. During the three months ended March 25, 2012 and March 27, 2011 we recognized interest and penalties expense of $0.2 million and $0.2 million, respectively, in the Statement of Operations. At March 25, 2012 and December 25, 2011, the Company had accrued interest and penalties related to unrecognized tax benefits of $4.8 million and $4.6 million, respectively. We file income tax returns in the U.S. and in various states, local and foreign jurisdictions. We are routinely examined by tax authorities in these jurisdictions. It is possible that these examinations may be resolved within twelve months. Due to the potential for resolution of federal, state and foreign examinations, and the expiration of various statutes of limitation, it is reasonably possible that the gross unrecognized tax benefits balance may decrease within the next twelve months by a range of $2.4 million to $4.4 million. We are currently under audit in the following major jurisdictions: United States 2007 – 2008, Germany 2002 – 2009, Finland 2008 – 2009, Sweden 2007 – 2009, and France 2008 – 2010. Note 9. PENSION BENEFITS The components of net periodic benefit cost for the three months ended March 25, 2012 and March 27, 2011 were as follows: (amounts in thousands) Quarter ended March 25, March 27, Service cost Interest cost Expected return on plan assets 10 38 Amortization of actuarial loss 57 12 Amortization of transition obligation 14 32 Amortization of prior service costs 1 1 Net periodic pension cost $ 1,285 $ 1,401 We expect the cash requirements for funding the pension benefits to be approximately $4.8 million during fiscal 2012, including $1.5 million which was funded during the three months ended March 25, 2012. 20 Note 10. FAIR VALUE MEASUREMENT, FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Fair Value Measurement We utilize the market approach to measure fair value for our financial assets and liabilities. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. The fair value hierarchy is intended to increase consistency and comparability in fair value measurements and related disclosures. The fair value hierarchy is based on inputs to valuation techniques that are used to measure fair value that are either observable or unobservable. Observable inputs reflect assumptions market participants would use in pricing an asset or liability based on market data obtained from independent sources while unobservable inputs reflect a reporting entity’s pricing based upon their own market assumptions. The fair value hierarchy consists of the following three levels: Level 1 Inputs are quoted prices in active markets for identical assets or liabilities. Level 2 Inputs are quoted prices for similar assets or liabilities in an active market, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable and market-corroborated inputs which are derived principally from or corroborated by observable market data. Level 3 Inputs are derived from valuation techniques in which one or more significant inputs or value drivers are unobservable. Because the Company’s derivatives are not listed on an exchange, the Company values these instruments using a valuation model with pricing inputs that are observable in the market or that can be derived principally from or corroborated by observable market data. The Company’s methodology also incorporates the impact of both the Company’s and the counterparty’s credit standing. The following tables represent our assets and liabilities measured at fair value on a recurring basis as of March 25, 2012 and December 25, 2011 and the basis for that measurement: (amounts in thousands) Total Fair Value Measurement March 25, Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Foreign currency forward exchange contracts $5 $ — $5 $ — Foreign currency revenue forecast contracts — — Total assets $ 578 $ — $ 578 $ — Foreign currency forward exchange contracts $ — $ — Foreign currency revenue forecast contracts 29 — 29 — Total liabilities $ — $ — (amounts in thousands) Total Fair Value Measurement December 25, Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Foreign currency forward exchange contracts $ — $ — Foreign currency revenue forecast contracts — — Total assets $ 1,583 $ — $ 1,583 $ — Foreign currency forward exchange contracts $ — $ — Foreign currency revenue forecast contracts — Total liabilities $ — $ — 21 The following table provides a summary of the activity associated with all of our designated cash flow hedges (foreign currency) reflected in accumulated other comprehensive income for the three months ended March 25, 2012: (amounts in thousands) March 25, 2012 Beginning balance, net of tax $ 1,542 Changes in fair value gain, net of tax Reclassification to earnings, net of tax Ending balance, net of tax We believe that the fair values of our current assets and current liabilities (cash, restricted cash, accounts receivable, accounts payable, and other current liabilities) approximate their reported carrying amounts. The carrying values and the estimated fair values of non-current financial assets and liabilities that qualify as financial instruments and are not measured at fair value on a recurring basis at March 25, 2012 and December 25, 2011 are summarized in the following table: (amounts in thousands) March 25, 2012 December 25, 2011 Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Long-term debt (including current maturities and excluding capital leases and factoring) (1) Senior secured credit facility $ 48,085 $ 48,085 $ 52,248 $ 52,248 Senior secured notes $ 75,000 $ 75,650 $ 75,000 $ 75,686 The carrying amounts are reported on the balance sheet under the indicated captions. Long-term debt is carried at the original offering price, less any payments of principal. Rates currently available to us for long-term borrowings with similar terms and remaining maturities are used to estimate the fair value of existing borrowings as the present value of expected cash flows. Financial Instruments and Risk Management We manufacture products in the USA, the Caribbean, Europe, and the Asia Pacific region for both the local marketplace and for export to our foreign subsidiaries. The foreign subsidiaries, in turn, sell these products to customers in their respective geographic areas of operation, generally in local currencies. This method of sale and resale gives rise to the risk of gains or losses as a result of currency exchange rate fluctuations on inter-company receivables and payables. Additionally, the sourcing of product in one currency and the sales of product in a different currency can cause gross margin fluctuations due to changes in currency exchange rates. Our major market risk exposures are movements in foreign currency and interest rates. We have historically not used financial instruments to minimize our exposure to currency fluctuations on our net investments in and cash flows derived from our foreign subsidiaries. We have used third-party borrowings in foreign currencies to hedge a portion of our net investments in and cash flows derived from our foreign subsidiaries. A reduction in our third party foreign currency borrowings will result in an increase of foreign currency fluctuations on our net investments in and cash flows derived from our foreign subsidiaries. We enter into forward exchange contracts to reduce the risks of currency fluctuations on short-term inter-company receivables and payables. These contracts are entered into with major financial institutions, thereby minimizing the risk of credit loss. We will consider using interest rate derivatives to manage interest rate risks when there is a disproportionate ratio of floating and fixed-rate debt. We do not hold or issue derivative financial instruments for speculative or trading purposes. We are subject to other foreign exchange market risk exposure resulting from anticipated non-financial instrument foreign currency cash flows which are difficult to reasonably predict, and have therefore not been included in the table of fair values. All listed items described are non-trading. The following table presents the fair values of derivative instruments included within the Consolidated Balance Sheets as of March 25, 2012 and December 25, 2011: (amounts in thousands) March 25, 2012 December 25, 2011 Asset Derivatives Liability Derivatives Asset Derivatives Liability Derivatives Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments Foreign currency revenue forecast contracts Other current assets Other current liabilities Other current assets Other current liabilities $— Total derivatives designated as hedging instruments 29 — Derivatives not designated as hedging instruments Foreign currency forward exchange contracts Other current assets 5 Other current liabilities 33 Other current assets Other current liabilities Total derivatives not designated as hedging instruments 5 33 Total derivatives $ 578 $ 62 $ 1,583 $ 415 22 The following tables present the amounts affecting the Consolidated Statement of Operations for the three months ended March 25, 2012 and March 27, 2011: (amounts in thousands) March 25, 2012 March 27, 2011 Amountof Gain (Loss) Recognized in Other Comprehensive Income on Derivatives Location of Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amountof Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amount of Forward Points Recognized in Other Gain (Loss), net Amountof Gain (Loss) Recognized in Other Comprehensive Income on Derivatives Location of Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amountof Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amount of Forward Points Recognized in Other Gain (Loss), net Derivatives designated as cash flow hedges: Foreign currency revenue forecast contracts Cost of sales Cost of sales Total designated cash flow hedges $ (173) $ (391) $ 76 $ (2,371) $ (218) $ 19 (amounts in thousands) March 25, 2012 March 27, 2011 Quarter ended Amount of Gain (Loss) Recognized in Income on Derivatives Location of Gain (Loss) Recognized in Income on Derivatives Amount of Gain (Loss) Recognized in Income on Derivatives Location of Gain (Loss) Recognized in Income on Derivatives Derivatives not designated as hedging instruments: Foreign exchange forwards and options $ 230 Other gain (loss), net $ (338) Other gain (loss), net We selectively purchase currency forward exchange contracts to reduce the risks of currency fluctuations on short-term inter-company receivables and payables. These contracts guarantee a predetermined exchange rate at the time the contract is purchased. This allows us to shift the effect of positive or negative currency fluctuations to a third party. Transaction gains or losses resulting from these contracts are recognized at the end of each reporting period. We use the fair value method of accounting, recording realized and unrealized gains and losses on these contracts. These gains and losses are included in other gain (loss), net on our Consolidated Statements of Operations. As of March 25, 2012, we had currency forward exchange contracts with notional amounts totaling approximately $9.6million. The fair values of the forward exchange contracts were reflected as a $5 thousand asset and $33 thousand liability and are included in other current assets and other current liabilities in the accompanying balance sheets. The contracts are in the various local currencies covering primarily our operations in the U.S., the Caribbean, and Western Europe. Historically, we have not purchased currency forward exchange contracts where it is not economically efficient, specifically for our operations in South America and Asia, with the exception of Japan. Beginning in the second quarter of 2008, we entered into various foreign currency contracts to reduce our exposure to forecasted Euro-denominated inter-company revenues. These contracts were designated as cash flow hedges. The foreign currency contracts mature at various dates from April 2012 to March2013. The purpose of these cash flow hedges is to eliminate the currency risk associated with Euro-denominated forecasted inter-company revenues due to changes in exchange rates. These cash flow hedging instruments are marked to market and the changes are recorded in other comprehensive income. Amounts recorded in other comprehensive income are recognized in cost of goods sold as the inventory is sold to external parties. Any hedge ineffectiveness is charged to other gain (loss), net on our Consolidated Statements of Operations. As of March 25, 2012, the fair value of these cash flow hedges were reflected as a $0.6 million asset and a $29 thousand liability and are included in other current assets and other current liabilities in the accompanying Consolidated Balance Sheets. The total notional amount of these hedges is $24.0 million (€17.6million) and the unrealized loss recorded in other comprehensive income was $1.1million (net of taxes of $19 thousand), of which $1.1 million (net of taxes of $19 thousand) is expected to be reclassified to earnings over the next twelve months. During the three months ended March 25, 2012, a $0.4 million expense related to these foreign currency hedges was recorded to cost of goods sold as the inventory was sold to external parties, respectively. The Company recognized $40 thousand of hedge ineffectiveness during the three months ended March 25, 2012. 23 Note 11. PROVISION FOR RESTRUCTURING In the third quarter of 2011, the Company approved an expansion of our previous SG&A Restructuring Plan to include manufacturing and other cost reduction initiatives.This plan was further expanded in the first quarter of 2012.The expanded global plan including the Global Restructuring Plan and the SG&A Restructuring Plan will impact over 1,000 existing employees. Total costs of the two plans are expected to approximate $52 million to $59 million by the end of 2013, with $33 million to $38 million in total anticipated costs for the Global Restructuring Plan and $19 million to $21 million in total anticipated costs for the SG&A Restructuring Plan. Restructuring expense for the three months ended March 25, 2012 and March 27, 2011 was as follows: (amounts in thousands) Quarter ended March 25, March 27, Global Restructuring Plan Severance and other employee-related charges $— Other exit costs — SG&A Restructuring Plan Severance and other employee-related charges Other exit costs 66 32 Manufacturing Restructuring Plan Severance and other employee-related charges — Other exit costs — Total $ 1,718 $ 1,597 Restructuring accrual activity for the three months ended March 25, 2012 was as follows: (amounts in thousands) Accrual at Beginning of Year Charged to Earnings Charge Reversed to Earnings Cash Payments Exchange Rate Changes Accrual at March 25, 2012 Global Restructuring Plan Severance and other employee-related charges $ (131) $ (3,586) Other exit costs(1) — SG&A Restructuring Plan Severance and other employee-related charges 78 Other exit costs(2) 66 — 8 Manufacturing Restructuring Plan Other exit costs 75 — 75 Total $ 17,612 $ 1,930 $ (212) $ (7,305) $ 117 $ 12,142 During the first three months of 2012, there was a net charge to earnings of $0.7 million primarily due to lease termination costs, inventory and equipment moving costs, restructuring agent costs, legal costs, and gains/losses on sale of assets in connection with the restructuring plan. During the first three months of 2012, there was a net charge to earnings of $0.1 million primarily due to lease termination costs, and inventory and equipment moving costs, in connection with the restructuring plan. Global Restructuring Plan During September 2011, we initiated the Global Restructuring Plan focused on further reducing our overall operating expenses by including manufacturing and other cost reduction initiatives, such as consolidating certain manufacturing facilities and administrative functions to improve efficiencies. This plan was further expanded in the first quarter of 2012.The first phase of this plan was implemented in the third quarter of 2011 with the remaining phases of the plan expected to be substantially complete by the end of 2013. As of March 25, 2012, the net charge to earnings of $1.3 million represents the current year activity related to the Global Restructuring Plan. The anticipated total costs related to the plan are expected to approximate $33 million to $38 million, of which $20.7 million have been incurred. The total number of employees planned to be affected by the Global Restructuring Plan is 918, of which 394 have been terminated. Termination benefits are planned to be paid one month to 24 months after termination. 24 SG&A Restructuring Plan During 2009, we initiated the SG&A Restructuring Plan focused on reducing our overall operating expenses by consolidating certain administrative functions to improve efficiencies. The first phase of this plan was implemented in the fourth quarter of 2009 with the remaining phases of the plan substantially completed by the end of the first quarter of 2012. As of March 25, 2012, the net charge to earnings of $0.4 million represents the current year activity related to the SG&A Restructuring Plan. The total anticipated costs related to the plan are expected to approximate $19 million to $21 million, of which $18.5 million have been incurred. The total number of employees planned to be affected by the SG&A Restructuring Plan is 369, of which 352 have been terminated. Termination benefits are planned to be paid one month to 24 months after termination. Manufacturing Restructuring Plan In August 2008, we announced a manufacturing and supply chain restructuring program designed to accelerate profitable growth in our Apparel Labeling Solutions (ALS) business, formerly Check-Net®, and to support incremental improvements in our EAS systems and labels businesses. For the three months ended March 25, 2012, there was no charge to earnings recorded in connection with the Manufacturing Restructuring Plan. The total number of employees planned to be affected by the Manufacturing Restructuring Plan is 420, all of which have been terminated. As of March 25, 2012 the implementation of the Manufacturing Restructuring Plan is substantially complete, with total costs incurred of $4.2 million. Termination benefits are planned to be paid one month to 24 months after termination. Note 12. CONTINGENT LIABILITIES AND SETTLEMENTS We are involved in certain legal actions, all of which have arisen in the ordinary course of business. Management believes that the ultimate resolution of such matters is unlikely to have a material adverse effect on our Consolidated Results of Operations and/or Financial Condition, except as disclosed in our Annual Report on Form 10-K for the year ended December 25, 2011 for which there have been no material changes. Note 13. BUSINESS SEGMENTS (amounts in thousands) Quarter ended March 25, March 27, (As Revised) Business segment net revenue: Shrink Management Solutions $ 106,106 $ 122,724 Apparel Labeling Solutions Retail Merchandising Solutions Total revenues $ 162,297 $ 181,886 Business segment gross profit: Shrink Management Solutions Apparel Labeling Solutions Retail Merchandising Solutions Total gross profit Operating expenses Interest (expense) income, net Other gain (loss), net (Loss) earnings before income taxes $ (21,226) Includes a $1.7 million restructuring charge, a $0.7 million charge for forensic and legal fees associated with the improper and fraudulent Canadian activities, and a $14 thousand acquisition charge. Includes a $1.6 million restructuring charge and a $0.2 million charge related to improper and fraudulent Canadian activities. 25 Note 14. DISCONTINUED OPERATIONS We evaluate our businesses and product lines periodically for their strategic fit within our operations. Beginning in December of 2011, we began to actively market our Banking Security Systems Integration business unit included in our Shrink Management Solutions segment. As a result of this divestiture decision, we are accounting for this business as discontinued operations.The classification of this business as discontinued operations was determined to be a triggering event for testing impairment.As a result of this impairment test, we determined that there was a $3.4 million impairment charge in the goodwill reporting unit of our Shrink Management Solutions segment and a $2.8 million impairment of customer relationship intangible assets.These impairment charges were included in discontinued operations on the Consolidated Statement of Operations during the fourth quarter ended December 25, 2011. The Company’s discontinued operations reflect the operating results for the disposal group.The results for the three months ended March 25, 2012 and March 27, 2011 have been reclassified to show the results of operations for the Banking Security Systems Integration business unit as discontinued operations, net of tax, on the Consolidated Statement of Operations. Below is a summary of these results: (amounts in thousands) March 25, March 27, Net revenue $ 3,700 $ 2,787 Gross profit Selling, general, and administrative expense Operating loss Loss from discontinued operations before income taxes Loss from discontinued operations, net of tax As this business is located in the U.S. and a full valuation allowance is recorded in the U.S., there is no tax impact on the loss from discontinued operations. The assets and liabilities associated with this business have been adjusted to fair value, less costs to sell, and reclassified into assets of discontinued operations held for sale and liabilities of discontinued operations held for sale, as appropriate, on the Consolidated Balance Sheet. As of March 25, 2012 and December 25, 2011 the classification was as follows: (amounts in thousands) March 25, December 25, Accounts receivable, net $ 1,527 $ 1,519 Inventories Property, plant, and equipment , net 18 11 Goodwill Other intangibles, net Other assets Assets of discontinued operations held for sale $ 6,202 $ 6,320 Accounts payable Accrued compensation and related taxes 51 40 Other accrued expenses Unearned revenues Restructuring reserve 7 78 Other liabilities 3 3 Liabilities of discontinued operations held for sale $ 1,940 $ 1,440 Net cash flows of our discontinued operations from each of the categories of operating, investing and financing activities were not significant. 26 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Information Relating to Forward-Looking Statements This report includes forward-looking statements made pursuant to the safe harbor provision of the Private Securities Litigation Reform Act of 1995. Statements in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this quarterly report on Form 10-Q which express that we "believe," "anticipate," "expect" or "plan to" as well as other statements which are not historical fact, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and are subject to the safe harbors created under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. These forward-looking statements reflect our current views with respect to future events and financial performance, and are subject to certain risks and uncertainties which could cause actual results to differ materially from historical results or those anticipated. Such risks, uncertainties and assumptions include, but are not limited, to the following: the impact upon operations of legal compliance matters or internal controls review, improvement and remediation, including the detection of wrongdoing, improper activities, or circumvention of internal controls; our ability to integrate the Shore to Shore acquisition we acquired in the second quarter of 2011 and other prior acquisitions and to achieve our financial and operational goals for our acquisitions; changes in international business conditions; foreign currency exchange rate and interest rate fluctuations; lower than anticipated demand by retailers and other customers for our products; slower commitments of retail customers to chain-wide installations and/or source tagging adoption or expansion; possible increases in per unit product manufacturing costs due to less than full utilization of manufacturing capacity as a result of slowing economic conditions or other factors; our ability to provide and market innovative and cost-effective products; the development of new competitive technologies; our ability to maintain our intellectual property; competitive pricing pressures causing profit erosion; the availability and pricing of component parts and raw materials; possible increases in the payment time for receivables as a result of economic conditions or other market factors; changes in regulations or standards applicable to our products; the ability to successfully implement global cost reductions in operating expenses including, field service, sales, and general and administrative expense, and our manufacturing and supply chain operations without significantly impacting revenue and profits; our ability to maintain effective internal control over financial reporting, including the ability to remediate the material weakness discovered during the year ended December 25, 2011; and risks generally associated with our company-wide implementation of an enterprise resource planning (ERP) system. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Additional information about potential factors that could affect our business and financial results is included in our Annual Report on Form 10-K for the year ended December 25, 2011, and our other Securities and Exchange Commission filings. Overview We are a multinational manufacturer and marketer of identification, tracking, security and merchandising solutions primarily for the retail industry. We provide technology-driven integrated supply chain solutions to brand, track, and secure goods for retailers and consumer product manufacturers worldwide. We are a leading provider of, and earn revenues primarily from the sale of Shrink Management, Apparel Labeling and Retail Merchandising Solutions. Shrink Management Solutions consists of electronic article surveillance (EAS) systems and EAS consumables including Alpha solutions, store monitoring solutions (CheckView®), and radio frequency identification (RFID) systems, software, tags and labels. Apparel Labeling Solutions includes our web-enabled apparel labeling solutions platform and network of service bureaus to manage the printing of variable information on price and promotional tickets, adhesive labels, fabric and woven tags and labels, and apparel branding tags. Retail Merchandising Solutions consists of hand-held labeling systems (HLS) and retail display systems (RDS). Applications of these products include primarily retail security, asset and merchandise visibility, automatic identification, and pricing and promotional labels and signage. Operating directly in 35 countries, we have a global network of subsidiaries and distributors, and provide customer service and technical support around the world. Our results are heavily dependent upon sales to the retail market. Our customers are dependent upon retail sales, which are susceptible to economic cycles and seasonal fluctuations. Furthermore, as approximately two-thirds of our revenues and operations are located outside the U.S., fluctuations in foreign currency exchange rates have a significant impact on reported results. Our operations and results depend significantly on global market worldwide economic conditions, which have experienced deterioration in recent years. In response to these market conditions, we continue to focus on providing customers with innovative products that will be valuable in addressing shrink, which is particularly important during a difficult economic environment. We have also implemented initiatives to reduce costs and improve working capital to mitigate the effects of the economy on our business. We believe that these restructuring initiatives coupled with the strength of our core business and our ability to generate positive cash flow will sustain us through this challenging period. During 2009, we initiated the SG&A Restructuring Plan focused on reducing our overall operating expenses by consolidating certain administrative functions to improve efficiencies. The first phase of this plan was implemented in the fourth quarter of 2009 with the remaining phases of the plan substantially completed by the end of the first quarter of 2012. In the third quarter of 2011, the Company approved an expansion of our previous SG&A Restructuring Plan to include manufacturing and other cost reduction initiatives. This plan was further expanded in the first quarter of 2012. The expanded global plan including the Global Restructuring Plan and the SG&A Restructuring Plan will impact over 1,000 existing employees.Total costs of the two plans are expected to approximate $52 million to $59 million by the end of 2013, with $33 million to $38 million in total anticipated costs for the Global Restructuring Plan and $19 million to $21 million in total anticipated costs for the SG&A Restructuring Plan. Total annual savings of the two plans are expected to approximate $64 million to $70 million by 2013, with $45 million to $50 million in total anticipated savings for the Global Restructuring Plan and $19 million to $20 million in total anticipated savings for the SG&A Restructuring Plan. 27 In January 2011, the Company entered into an agreement to acquire the business of Shore to Shore, through the acquisition of equity and/or assets, which together is a retail apparel and footwear product identification business which designs, manufactures and sells tags and labels, brand protection, and EAS solutions/labels. The acquisition settled in May 2011 for a purchase price of approximately $78.7 million. The financial statements reflect the preliminary allocations of the purchase price based on estimated fair values at the date of acquisition. The results from the acquisition and related goodwill are included in the Apparel Labeling Solutions segment. This acquisition will allow us to strengthen and expand our core apparel labeling offering and provides us with additional capacity in key geographical locations. Future financial results will be dependent upon our ability to expand the functionality of our existing product lines, develop or acquire new products for sale through our global distribution channels, convert new large chain retailers to our solutions for shrink management, merchandise visibility and apparel labeling, and reduce the cost of our products and infrastructure to respond to competitive pricing pressures. Our base of recurring revenue (revenues from the sale of consumables into the installed base of security systems, apparel tags and labels, and hand-held labeling tools and services from monitoring and maintenance), repeat customer business, the effect of our restructuring activities, and our borrowing capacity should provide us with adequate cash flow and liquidity to execute our business plan. Revision of Previously Issued Consolidated Financial Statements As previously disclosed in our Annual Report on Form 10-K for the year ended December 25, 2011, in December of 2011, we identified errors in our financial statements resulting from improper and fraudulent activities of a certain former employee of our Canada sales subsidiary as part of the transition of our Canadian operations into our shared service environment in North America. The total cumulative gross financial statement impact of the improper and fraudulent activities was approximately $5.2 million and impacted fiscal years 2005 through 2011 of which $1.1 million of this amount was recovered by the Company from the perpetrator during the fourth quarter of 2011, resulting in a net cumulative financial statement impact of $4.1 million. The financial statement impacts of the improper and fraudulent Canadian activities have been included in other expense (income) in the Consolidated Statements of Operations. We anticipate filing a claim in the second quarter of 2012 with our insurance provider for the unrecovered amount of the loss. All amounts in this Quarterly Report on Form 10-Q affected by the revision adjustments reflect such amounts as revised. In addition to the revisions described above, the effects of discontinued operations presentation on previously reported amounts have been included in order to reconcile between previously reported amounts and the final amounts as revised in this Quarterly Report on Form 10-Q. Our management assessed the effectiveness of our internal control over financial reporting as of December 25, 2011, and identified a material weakness related to our controls to detect management override of controls at certain of our foreign subsidiaries that were not integrated into our shared services environments in the United States and Europe. Specifically, the monitoring controls over certain locations, including internal audits, periodic reviews of segregation of duties and review of the effectiveness of key balance sheet reconciliations were not designed to prevent or detect management override of controls that could circumvent internal control over financial reporting. As a result of this material weakness, our management concluded that our internal control over financial reporting was ineffective as of March 25, 2012. See Part I-Item 4: Controls and Procedures. Critical Accounting Policies and Estimates We have presented our Critical Accounting Policies and Estimates in Part II - Item 7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our Annual Report on Form 10-K for the fiscal year ended December 25, 2011. There have been no material changes to our Critical Accounting Policies and Estimates set forth in our Annual Report on Form 10-K for the fiscal year ended December 25, 2011. Results of Operations All comparisons are with the prior year period, unless otherwise stated. Net Revenues Our unit volume is driven by product offerings, number of direct sales personnel, recurring sales and, to some extent, pricing. Our base of installed systems provides a source of recurring revenues from the sale of disposable tags, labels, and service revenues. Our customers are substantially dependent on retail sales, which are seasonal, subject to significant fluctuations, and difficult to predict. In addition, current economic trends have particularly affected our customers, and consequently our net revenues have been, and may continue to be impacted in the future. Historically, we have experienced lower sales in the first half of each year. 28 Analysis of Statement of Operations Thirteen Weeks Ended March 25, 2012 Compared to Thirteen Weeks Ended March 27, 2011 The following table presents for the periods indicated certain items in the Consolidated Statement of Operations as a percentage of total revenues and the percentage change in dollar amounts of such items compared to the indicated prior period: Percentage of Total Revenue Percentage Change In Dollar Amount Quarter ended March 25, (Fiscal 2012) March 27, (Fiscal 2011) Fiscal 2012 vs. Fiscal 2011 (As Revised) Net revenues Shrink Management Solutions % % % Apparel Labeling Solutions Retail Merchandising Solutions Net revenues Cost of revenues Total gross profit Selling, general, and administrative expenses Research and development Restructuring expenses Acquisition costs — Other expense Operating loss Interest income Interest expense Other gain (loss), net Loss from continuing operations before income taxes Income taxes Net loss from continuing operations Loss from discontinued operations, net of tax Net loss Less: loss attributable to non-controlling interests — N/A Net loss attributable to Checkpoint Systems, Inc. % % % N/A – Comparative percentages are not meaningful. Net Revenues Revenues for the first quarter of 2012 compared to the first quarter of 2011 decreased $19.6 million, or 10.8%, from $181.9 million to $162.3 million. Foreign currency translation had a negative impact on revenues of approximately $2.6 million, or 1.4%, in the first quarter of 2012 as compared to the first quarter of 2011. (amounts in millions) Quarter ended March 25, (Fiscal 2012) March 27, (Fiscal 2011) Dollar Amount Change Fiscal 2012 vs. Fiscal 2011 Percentage Change Fiscal 2012 vs. Fiscal 2011 (As Revised) Net Revenues: Shrink Management Solutions $ 106.1 $ 122.7 $ (16.6) % Apparel Labeling Solutions Retail Merchandising Solutions Net Revenues $ 162.3 $ 181.9 $ (19.6) % 29 Shrink Management Solutions Shrink Management Solutions (SMS) revenues decreased $16.6 million, or 13.5%, during the first quarter of 2012 compared to the first quarter of 2011. Foreign currency translation had a negative impact of approximately $1.6 million. The remaining decrease of $15.0 million in Shrink Management Solutions was due to declines in organic growth in Alpha®, EAS consumables, and CheckView®. These decreases were partially offset by an increase in EAS systems. Alpha® revenues decreased in the first quarter of 2012 as compared to the first quarter of 2011 due to worsened market conditions in the U.S. as well as Europe for high theft prevention products during the first quarter of 2012. This factor was partially offset by a strong demand for Alpha® products in the International Americas and Asia. The EAS consumables revenues decrease in the first quarter of 2012 as compared to the first quarter of 2011 was primarily due to a decline in Hard Tag @ Source™ revenues, which were below levels of one year ago when we experienced high volumes associated with the initial program roll-out to a major European retailer. Also contributing to the decrease was a decline in Europe EAS label volumes with certain customers. The CheckView® revenue decrease in the first quarter of 2012 as compared to the first quarter of 2011 was due to lower volume of installations and on-going services with existing customers. CheckView® has been dependent on new store openings and capital spending of our customers, all of which have been impacted, and may continue to be impacted by current economic trends. The EAS systems revenues increase in the first quarter of 2012 as compared to the first quarter of 2011 was driven by growth in the U.S. and Asia resulting from the addition of new customers and also due to new product installations with existing customers. Historically, new store openings are a significant contributor to EAS systems revenues. These have been scaled back by many of our European based customers, who have increased their focus on margin improvement at existing stores. Apparel Labeling Solutions Apparel Labeling Solutions revenues decreased $1.0 million, or 2.3%, in the first quarter of 2012 as compared to the first quarter of 2011. After considering the foreign currency translation negative impact of approximately $0.5 million, the remaining decrease of $0.5 million was due to a $10.2 million decline in organic revenues, primarily due to declines in sales volumes across all geographies. The weakness in these markets is broad based. A large portion of our Europe customer base includes hyper-markets and mainstream apparel retailers which have seen a significant impact from the economic downturn. In the U.S., retailers are recovering slowly. As a result, we have seen a cautious approach to purchases from apparel vendors that resulted in delays in peak season ordering. This decline in revenues was partially offset by $9.7 million in revenues from the acquisition of Shore to Shore on May 16, 2011. Retail Merchandising Solutions Retail Merchandising Solutions revenues decreased $2.0 million, or 11.3%, in the first quarter of 2012 as compared to the first quarter of 2011. After considering the foreign currency translation negative impact of $0.5 million, the $1.5 million decrease in revenues is primarily related to the impact of the movement of a portion of this business to a distributor model and a decrease in Hand-held Labeling Solutions (HLS). We anticipate HLS will face difficult revenue trends in 2012 due to the continued shifts in market demand for HLS products. Gross Profit During the first quarter of 2012, gross profit decreased $13.7 million, or 19.6%, from $70.1 million to $56.4 million. The negative impact of foreign currency translation on gross profit was approximately $0.8 million. Gross profit, as a percentage of net revenues, decreased from 38.5% to 34.7%. Shrink Management Solutions Shrink Management Solutions gross profit as a percentage of Shrink Management Solutions revenues increased from 38.7% in the first quarter of 2011 to 40.2% in the first quarter of 2012. The increase in the gross profit percentage of Shrink Management Solutions was due primarily to higher margins in EAS systems and Alpha®. The growth in EAS Systems margin was due to increased volumes and product mix. The growth in Alpha® margins was due to the impact of customer price increases that were partially offset by increases in material costs. EAS Consumables margins offset the improvements in gross margin due to changes in product mix plus the temporary impact of the shutdown of Puerto Rico operations and capacity utilization in Asia. Apparel Labeling Solutions Apparel Labeling Solutions gross profit as a percentage of Apparel Labeling Solutions revenues decreased to 16.4% in the first quarter of 2012, from 33.6% in the first quarter of 2011. Recent actions to restructure and right size our manufacturing footprint contributed to a temporary reduction in gross margins, including an impact on inventory reserves. The impact of the Shore to Shore acquisition, and unfavorable manufacturing variances driven by excess capacity at certain facilities also contributed to the decline. 30 Retail Merchandising Solutions The Retail Merchandising Solutions gross profit as a percentage of Retail Merchandising Solutions revenues decreased to 44.6% in the first quarter of 2012 from 48.6% in the first quarter of 2011. The decrease in Retail Merchandising Solutions gross profit percentage was due to the impact of the movement of a portion of this business to a distributor model. Further, lower margins were caused by unfavorable manufacturing variances related to lower volumes in HLS in the first quarter of 2012 and lower margins in Retail Display Solutions (RDS) resulting primarily from customer and product mix. Selling, General, and Administrative Expenses Selling, general, and administrative (SG&A) expenses decreased $3.3 million, or 4.6%, during the first quarter of 2012 compared to the first quarter of 2011. Foreign currency translation decreased SG&A expenses by approximately $0.9 million. The SG&A and enhanced Global Restructuring programs reduced expenses by $5.9 million. The Shore to Shore acquisition increased SG&A expense by $2.6 million. Increases in bad debt expense and an increase in legal costs due primarily to litigation matters were partially offset by an incentive compensation adjustment. Research and Development Expenses Research and development (R&D) expenses were $4.5 million, or 2.8% of revenues, in the first quarter of 2012 and $4.8 million, or 2.6% of revenues in the first quarter of 2011. Restructuring Expenses Restructuring expenses were $1.7 million, or 1.1% of revenues in the first quarter of 2012 compared to $1.6 million or 0.9% of revenues in the first quarter of 2011. Acquisition Costs Acquisition Costs for the first quarter of 2012 were $14 thousand compared to $0.2 million for the first quarter in 2011. The decrease in acquisition costs was primarily due to the closing of the acquisition of the Shore to Shore businesses in May 2011. Other Expense Other expense was $0.7 million of expense in the first quarter of 2012 compared to $0.2 million of expense in the first quarter of 2011. These amounts represent the income statement impacts of the improper and fraudulent activities of a certain former employee of the Company’s Canada sales subsidiary. During the first quarter of 2012, these expenses represent legal and forensic costs incurred in connection with the Canada matter. Interest Income and Interest Expense Interest income for the first quarter of 2012 decreased $0.5 million from the comparable quarter in 2011. The decrease in interest income was primarily due to lower cash balances and decreased interest income recognized for sales-type leases during the first quarter of 2012 compared to the first quarter of 2011. Interest expense for the first quarter of 2012 increased $0.3 million from the comparable quarter in 2011 due to the debt assumed from the Shore to Shore acquisition as well as higher interest charged on our revolving credit facility due to an increase in our total leverage ratio. Other Gain (Loss), net Other gain (loss), net was a net loss of $0.1 million in the first quarter of 2012 compared to a net gain of $0.1 million in the first quarter of 2011. The decrease was primarily due to a $0.1 million foreign exchange loss during the first quarter of 2012 compared to a $0.3 million foreign exchange loss offset by other income of $0.4 million during the first quarter of 2011. Income Taxes The effective tax rate for the first quarter of 2012 was 48.4% as compared to 14.3% for the first quarter of 2011. The increase in the first quarter 2012 tax rate was due to the valuation allowance position on domestic net deferred tax assets and mix of income between subsidiaries. Loss from Discontinued Operations Loss from discontinued operations, net of tax, was $0.3 million and $0.5 million in the first quarter of 2012 and 2011, respectively. In December of 2011, we began actively marketing our Banking Security Systems Integration business unit included in our Shrink Management Solutions segment. As a result of this divestiture decision, we are accounting for this business as discontinued operations. Net Loss Attributable to Checkpoint Systems, Inc. Net loss attributable to Checkpoint Systems, Inc. were a loss of $11.0 million, or $0.27 per diluted share, during the first quarter of 2012 compared to a loss of $8.7 million, or $0.22 per diluted share, during the first quarter of 2011. The weighted-average number of shares used in the diluted earnings per share computation were 40.8 million and 40.3 million for the first quarters of 2012 and 2011, respectively. 31 Liquidity and Capital Resources As we continue to implement our strategic plan in a volatile global economic environment, our focus will remain on operating our business in a manner that addresses the reality of the current economic marketplace without sacrificing the capability to effectively execute our strategy when economic conditions and the retail environment stabilize. Our liquidity needs have been, and are expected to continue to be driven by acquisitions, capital investments, product development costs, potential future restructuring related to the rationalization of the business, and working capital requirements. In 2012 our focus will be on cost control, including restructuring, and working capital management. We have met our liquidity needs primarily through cash generated from operations. The impacts of our restructuring activities and on-going economic conditions have the potential to put pressure on our covenants during 2012. We are addressing this risk by managing worldwide cash levels and obtaining debt covenant amendments to facilitate timely execution of our worldwide restructuring efforts. As of March 25, 2012, we were in compliance with all of our debt covenants related to our Senior Secured Credit Facility and Senior Secured Notes (debt agreements). We are required to be compliant with a leverage ratio and a fixed charge coverage ratio (as defined in our respective agreements) at quarterly measurement periods. On February 17, 2012, we received an amendment to our debt agreements which increased the required leverage ratio covenant of adjusted EBITDA to total debt from 2.75 to 3.00, 3.35 and 3.25 for the periods ended March 25th, June 24th and September 23, 2012. In addition, the amendment prohibits the Company from consummating any acquisitions from February 17, 2012 through the fiscal quarter ending September 23, 2012. Had we not received this amendment, we would have been in violation of the leverage ratio covenant as of March 25, 2012. In the absence of a waiver to debt covenants associated with, or further amendment to our debt agreements, we expect to pay down approximately $30.5 million in order to remain compliant with our leverage covenant as of June 24, 2012. We have both the ability and intention to make these payments if required. Our cash balance at March 25, 2012 is $93.3 million. Management has concluded that it is not probable that our leverage covenant will be violated at quarterly measurement periods twelve months from March 25, 2012. Therefore, we have classified $30.5 million of our Senior Secured Credit Facility to current portion of long-term debt on our Consolidated Balance Sheet as of March 25, 2012. We currently project that we will be in violation of the fixed charge coverage ratio for the fiscal quarter ended June 24, 2012; however, we expect to be compliant with all of our covenants for all periods subsequent to the fiscal quarter ended June 24, 2012. Management is in the process of negotiating with our lenders in order to obtain covenant relief for the period ended June 24, 2012.Such relief may reduce the need to pay down debt in order to comply with our leverage covenant.There can be no assurance, however, that the Company’s lenders will agree to such covenant compliance and if the Company is not able to secure such relief, then an Event of Default could arise under the terms of our debt agreements. Such an Event of Default could have a material adverse effect on the Company’s financial condition as we would not be able to pay down the full defaulted debt. If an Event of Default occurs, the lenders in the Company’s Bank Facility could begin exercising various creditor rights which could threaten the Company’s ability to continue to operate its business. The ongoing financial and credit crisis has reduced credit availability and liquidity for many companies. We believe, however, that the strength of our core business, cash position, access to credit markets, and our ability to generate positive cash flow will sustain us through this challenging period. We are working to reduce our liquidity risk by accelerating efforts to improve working capital while reducing expenses in areas that will not adversely impact the future potential of our business. Additionally, we have increased our monitoring of counterparty risk. We evaluate the creditworthiness of all existing and potential counterparties for all debt, investment, and derivative transactions and instruments. Our policy allows us to enter into transactions with nationally recognized financial institutions with a credit rating of “A” or higher as reported by one of the credit rating agencies that is a nationally recognized statistical rating organization by the U.S. Securities and Exchange Commission. The maximum exposure permitted to any single counterparty is $50.0 million. Counterparty credit ratings and credit exposure are monitored monthly and reviewed quarterly by our Treasury Risk Committee. As of March 25, 2012, our cash and cash equivalents were $93.3 million compared to $93.5 million as of December 25, 2011. Cash and cash equivalents changed in 2012 primarily due to $6.5 million of cash provided by operating activities, partially offset by $3.3 million of cash used in financing activities, $5.0 million of cash used in investing activities, and $1.6 million effect of foreign currency. Cash provided by operating activities was $5.6 million lower during the first three months of 2012 compared to the first three months of 2011. In 2012 compared to 2011, our cash from operating activities was impacted negatively by a decrease in accounts payable, unearned revenues and restructuring reserve, which was partially offset by an increase in accounts receivable and a slower decline in inventories compared to 2011. Accounts payable decreased primarily due to decreased customer orders during the first three months of 2012 compared to the first three months of 2011. Unearned revenues decreased due to the decrease of future contracted customer orders during the first quarter of 2012. Restructuring reserve decreased due to making cash payments on the existing plan. Accounts receivable increased primarily due to timing of collections. The slower inventory decline compared to 2011 was primarily due to an increase in stock in anticipation of orders coupled with lower than anticipated revenue in the first quarter of 2012. We anticipate a reduction of the levels of inventory to improve working capital over the remainder of 2012. Cash used in investing activities was $0.5 million greater during the first three months of 2012 compared to the first three months of 2012. This was primarily due to an increase in property, plant and equipment in 2012. 32 Cash used in financing activities was $4.9 million greater in the first three months of 2012 compared to the first three months of 2011. The increase in cash used in financing activities was primarily due an increase in proceeds from the existing borrowing facilities, lower payments against existing borrowing facilities during the first three months of 2012, as well as a decrease in proceeds from issuances of stock. Our percentage of total debt to total equity as of March 25, 2012, was 27.8% compared to 28.4% as of December 25, 2011. As of March 25, 2012, our working capital was $203.1 million compared to $233.1 million as of December 25, 2011. We continue to reinvest in the Company through our investment in technology and process improvement. Our investment in research and development amounted to $4.5 million and $4.8 million during the first three months of 2012 and the first three months of 2011, respectively. These amounts are reflected in cash used in operations, as we expense our research and development as it is incurred. We anticipate spending approximately $15 million on research and development to support achievement of our strategic plan during the remainder of 2012. We have various unfunded pension plans outside the U.S. These plans have significant pension costs and liabilities that are developed from actuarial valuations. For the first three months of 2012, our contribution to these plans was $1.5 million. Our total funding expectation for 2012 is $4.8 million. We believe our current cash position and cash generated from operations will be adequate to fund these requirements. Acquisition of property, plant, and equipment during the first three months of 2012 totaled $5.4 million compared to $4.3 million during the same period in 2011. During the first three months of 2012, our acquisition of property, plant, and equipment included $0.9 million of capitalized internal-use software costs related to an ERP system implementation, compared to $2.1 million during the first three months of 2011. We anticipate our remaining capital expenditures, used primarily to upgrade information technology and improve our production capabilities, to approximate $10 million in 2012. In February 2012, the Company entered into a $3.2 million Sri Lanka banking facility, which includes a $2.7 million term loan, and a combined $0.5 million sublimit for an overdraft, import line and import cash line. As of March 25, 2012, $2.7 million and $0.1 million were outstanding on the term loan and import cash line, respectively. In October 2009, the Company entered into a $12.0 million (€8.0 million) full-recourse factoring arrangement. The arrangement is secured by trade receivables. Borrowings bear interest at rates of EURIBOR plus a margin of 3.00%. As of March 25, 2012, the interest rate was 3.8%. As of March 25, 2012, our short-term full-recourse factoring arrangement equaled $8.3 million (€6.2 million) and is included in short-term borrowings in the accompanying Consolidated Balance Sheets. In December 2009, we entered into new full-recourse factoring arrangements. The arrangements are secured by trade receivables. The Company received a weighted average of 92.4% of the face amount of receivables that it desired to sell and the bank agreed, at its discretion, to buy. As of March 25, 2012 the factoring arrangements had a balance of $1.2 million (€0.9 million), of which $0.4 million (€0.3 million) was included in the current portion of long-term debt and $0.8 million (€0.6 million) was included in long-term borrowings in the accompanying Consolidated Balance Sheets since the receivables are collectable through 2016. Senior Secured Credit Facility The Senior Secured Credit Facility includes an expansion option that will allow us, subject to certain conditions, to request an increase in the Senior Secured Credit Facility of up to an aggregate of $50.0 million, for a potential total commitment of $175.0 million. As of March 25, 2012, we were not eligible to elect to request the $50.0 million expansion option due to financial covenant restrictions. The Senior Secured Credit Facility contains a $25.0 million sublimit for the issuance of letters of credit of which $1.4 million, issued under the Secured Credit Facility, are outstanding as of March 25, 2012. The Senior Secured Credit Facility also contains a $15.0 million sublimit for swingline loans. All obligations of domestic borrowers under the Senior Secured Credit Facility are irrevocably and unconditionally guaranteed on a joint and several basis by our domestic subsidiaries. The obligations of foreign borrowers under the Senior Secured Credit Facility are irrevocably and unconditionally guaranteed on a joint and several basis by certain of our foreign subsidiaries as well as the domestic guarantors. Collateral under the Senior Secured Credit Facility includes a 100% stock pledge of domestic subsidiaries and a 65% stock pledge of all first-tier foreign subsidiaries, excluding our Japanese sales subsidiary. Pursuant to the terms of the Senior Secured Credit Facility, we are subject to various requirements, including covenants requiring the maintenance of a maximum total leverage ratio of 2.75 and a minimum fixed charge coverage ratio of 1.25. The Senior Secured Credit Facility also contains customary representations and warranties, affirmative and negative covenants, notice provisions and events of default, including change of control, cross-defaults to other debt, and judgment defaults. Upon a default under the Senior Secured Credit Facility, including the non-payment of principal or interest, our obligations under the Senior Secured Credit Facility may be accelerated and the assets securing such obligations may be sold. Certain wholly-owned subsidiaries with respect to the Company are guarantors of our obligations under the Senior Secured Credit Facility. 33 Senior Secured Notes The Senior Secured Notes Agreement provides that for a three-year period ending on July 22, 2013, we may issue, and our lender may, in its sole discretion, purchase, additional fixed-rate senior secured notes and together with the Senior Secured Notes, up to an aggregate amount of $50.0 million. As of March 25, 2012, we were not eligible to elect to request the $50.0 million expansion option due to financial covenant restrictions. All obligations under the Senior Secured Notes are irrevocably and unconditionally guaranteed on a joint and several basis by our domestic subsidiaries. Collateral under the Senior Secured Notes includes a 100% stock pledge of domestic subsidiaries and a 65% stock pledge of all first-tier foreign subsidiaries, excluding our Japanese sales subsidiary. The Senior Secured Notes Agreement is subject to covenants that are substantially similar to the covenants in the Senior Secured Credit Facility Agreement, including covenants requiring the maintenance of a maximum total leverage ratio of 2.75 and a minimum fixed charge coverage ratio of 1.25. The Senior Secured Notes Agreement also contains representations and warranties, affirmative and negative covenants, notice provisions and events of default, including change of control, cross-defaults to other debt, and judgment defaults that are substantially similar to those contained in the Senior Secured Credit Facility, and those that are customary for similar private placement transactions. Upon a default under the Senior Secured Notes Agreement, including the non-payment of principal or interest, our obligations under the Senior Secured Notes Agreement may be accelerated and the assets securing such obligations may be sold. Additionally, the Senior Secured Notes have a make-whole provision that requires the discounted value of the remaining payments on the Senior Secured Notes expected through the end term of each of the Senior Secured Notes to be paid in full upon early termination, acceleration, or prepayment. Certain of our wholly-owned subsidiaries are also guarantors of our obligations under the Senior Secured Notes. As of March 25, 2012, we were in compliance with all of our debt covenants. On February 17, 2012, we received an amendment to our debt agreements which increased the required leverage ratio covenant of adjusted EBITDA to total debt from 2.75 to 3.00, 3.35 and 3.25 for the periods ended March 25th, June 24th and September 23, 2012. Had we not received this amendment, we would have been in violation of the leverage ratio covenant as of March 25, 2012.Management has concluded that it is not probable that our leverage covenant will be violated at quarterly measurement periods twelve months from March 25, 2012. We currently project that we will be in violation of the fixed charge coverage ratio for the fiscal quarter ended June 24, 2012; however, we expect to be compliant with all of our covenants for all periods subsequent to the fiscal quarter ended June 24, 2012. Refer to additional discussion regarding covenant compliance in the Liquidity and Capital Resources section above and also Note 4 of the Consolidated Financial Statements. We have never paid a cash dividend (except for a nominal cash distribution in April 1997 to redeem the rights outstanding under our 1988 Shareholders’ Rights Plan). We do not anticipate paying any cash dividends in the near future. Provisions for Restructuring In the third quarter of 2011, the Company approved an expansion of our previous SG&A Restructuring Plan to include manufacturing and other cost reduction initiatives.This plan was further expanded in the first quarter of 2012.The expanded global plan including the new Global Restructuring Plan and the SG&A Restructuring Plan will impact over 1,000 existing employees. Total costs of the two plans are expected to approximate $52 million to $59 million by the end of 2013, with $33 million to $38 million in total anticipated costs for the Global Restructuring Plan and $19 million to $21 million in total anticipated costs for the SG&A Restructuring Plan. Total annual savings of the two plans are expected to approximate $64 million to $70 million by 2013, with $45 million to $50 million in total anticipated savings for the Global Restructuring Plan and $19 million to $20 million in total anticipated savings for the SG&A Restructuring Plan. Restructuring expense for the three months ended March 25, 2012 and March 27, 2011 was as follows: (amounts in thousands) Quarter ended March 25, March 27, Global Restructuring Plan Severance and other employee-related charges $— Other exit costs — SG&A Restructuring Plan Severance and other employee-related charges Other exit costs 66 32 Manufacturing Restructuring Plan Severance and other employee-related charges — Other exit costs — Total $ 1,718 $ 1,597 34 Restructuring accrual activity for the three months ended March 25, 2012 was as follows: (amounts in thousands) Accrual at Beginning of Year Charged to Earnings Charge Reversed to Earnings Cash Payments Exchange Rate Changes Accrual at March 25, 2012 Global Restructuring Plan Severance and other employee-related charges $ (131) $ (3,586) Other exit costs(1) — SG&A Restructuring Plan Severance and other employee-related charges 78 Other exit costs(2) 66 — 8 Manufacturing Restructuring Plan Other exit costs 75 — 75 Total $ 17,612 $ 1,930 $ (212) $ (7,305) $ 117 $ 12,142 During the first three months of 2012, there was a net charge to earnings of $0.7 million primarily due to lease termination costs, inventory and equipment moving costs, restructuring agent costs, legal costs, and gains/losses on sale of assets in connection with the restructuring plan. During the first three months of 2012, there was a net charge to earnings of $0.1 million primarily due to lease termination costs, and inventory and equipment moving costs, in connection with the restructuring plan. Global Restructuring Plan During September 2011, we initiated the Global Restructuring Plan focused on further reducing our overall operating expenses by including manufacturing and other cost reduction initiatives, such as consolidating certain manufacturing facilities and administrative functions to improve efficiencies. This plan was further expanded in the first quarter of 2012.The first phase of this plan was implemented in the third quarter of 2011 with the remaining phases of the plan expected to be substantially complete by the end of 2013. As of March 25, 2012, the net charge to earnings of $1.3 million represents the current year activity related to the Global Restructuring Plan. The anticipated total costs related to the plan are expected to approximate $33 million to $38 million, of which $20.7 million have been incurred. The total number of employees planned to be affected by the Global Restructuring Plan is 918, of which 394 have been terminated. Termination benefits are planned to be paid one month to 24 months after termination. SG&A Restructuring Plan During 2009, we initiated the SG&A Restructuring Plan focused on reducing our overall operating expenses by consolidating certain administrative functions to improve efficiencies. The first phase of this plan was implemented in the fourth quarter of 2009 with the remaining phases of the plan substantially completed by the end of the first quarter of 2012. As of March 25, 2012, the net charge to earnings of $0.4 million represents the current year activity related to the SG&A Restructuring Plan. The total anticipated costs related to the plan are expected to approximate $19 million to $21 million, of which $18.5 million have been incurred. The total number of employees planned to be affected by the SG&A Restructuring Plan is 369, of which 352 have been terminated. Termination benefits are planned to be paid one month to 24 months after termination. Manufacturing Restructuring Plan In August 2008, we announced a manufacturing and supply chain restructuring program designed to accelerate profitable growth in our Apparel Labeling Solutions (ALS) business, formerly Check-Net®, and to support incremental improvements in our EAS systems and labels businesses. For the three months ended March 25, 2012, there was no charge to earnings recorded in connection with the Manufacturing Restructuring Plan. The total number of employees planned to be affected by the Manufacturing Restructuring Plan is 420, all of which have been terminated. As of March 25, 2012 the implementation of the Manufacturing Restructuring Plan is substantially complete, with total costs incurred of $4.2 million. Termination benefits are planned to be paid one month to 24 months after termination. Off-Balance Sheet Arrangements We do not utilize material off-balance sheet arrangements apart from operating leases that have, or are reasonably likely to have, a current or future effect on our financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources. We use operating leases as an alternative to purchasing certain property, plant, and equipment. There have been no material changes to the discussion of these rental commitments under non-cancelable operation leases presented in our Annual Report on Form 10-K for the year ended December 25, 2011. Contractual Obligations There have been no material changes to the table entitled “Contractual Obligations” presented in our Annual Report on Form 10-K for the year ended December 25, 2011. The table of contractual obligations excludes our gross liability for uncertain tax positions, including accrued interest and penalties, which totaled $18.5 million as of March 25, 2012, and $17.9 million as of December 25, 2011, because we cannot predict with reasonable reliability the timing of cash settlements to the respective taxing authorities. 35 Recently Adopted Accounting Standards In April 2011, the FASB issued ASU 2011-03 “Reconsideration of Effective Control for Repurchase Agreements” (ASU 2011-03). The amendments to Topic 860 (Transfers and Servicing) affect all entities that enter into agreements to transfer financial assets that both entitle and obligate the transferor to repurchase or redeem the financial assets before their maturity. The amendments do not affect other transfers of financial assets. The amendments remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion. ASU 2011-03 is effective for the first interim or annual periods beginning on or after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. This amendment should be applied prospectively to transactions or modifications of existing transactions that occur on or after December 26, 2011. The adoption of the standard did not have a material impact on our Consolidated Results of Operations and Financial Condition. In May 2011, the FASB issued ASU 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (ASU 2011-04). The amendments to Topic 820 (Fair Value Measurement) establish common requirements for measuring fair value and related disclosures in accordance with accounting principles generally accepted in the United Sates and international financial reporting standards. This amendment did not require additional fair value measurements. ASU 2011-04 is effective for the first interim and annual periods beginning after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. This amendment should be applied prospectively. The adoption of the standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. In June 2011, the FASB issued ASU 2011-05 “Presentation of Comprehensive Income” (ASU 2011-05). The amendments to Topic 220 (Comprehensive Income) eliminate the option of presenting the components of other comprehensive income as part of the statement of changes in stockholders' equity, require consecutive presentation of the statement of net income and other comprehensive income and require reclassification adjustments from other comprehensive income to net income to be shown on the financial statements. In December 2011, the FASB issued ASU 2011-12, "Comprehensive Income Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items out of Accumulated Other Comprehensive Income in ASU 2011-05," to defer the effective date of the provision requiring entities to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented. However, the remaining requirements of ASU 2011-05 are effective for the first interim and annual periods beginning after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. Any required changes in presentation requirements have been included in our Consolidated Financial Statements beginning with the first quarter ended March 25, 2012. The adoption of the standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. In September 2011, the FASB issued ASU 2011-08, "Intangibles – Goodwill and Other," (ASU 2011-08), which amends current guidance to allow a company to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. The amendment also improves previous guidance by expanding upon the examples of events and circumstances that an entity should consider between annual impairment tests in determining whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, which for us was December 26, 2011, the first day of our 2012 fiscal year. The adoption of the standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. In September 2011, the FASB issued ASU 2011-09, "Compensation – Retirement Benefits – Multiemployer Plans (Subtopic 715-80)," (ASU 2011-09). ASU 2011-09 requires that employers provide additional separate disclosures for multiemployer pension plans and multiemployer other postretirement benefit plans. The additional quantitative and qualitative disclosures will provide users with more detailed information about an employer's involvement in multiemployer pension plans. ASU 2011-09 is effective for fiscal years ending after December 15, 2011. The adoption of this standard did not have a material effect on our Consolidated Results of Operations and Financial Condition. New Accounting Pronouncements and Other Standards In December 2011, the FASB issued ASU 2011-11, "Balance Sheet – Disclosures about Offsetting Assets and Liabilities (Topic 210-20)," (ASU 2011-11). ASU 2011-11 requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, with retrospective application for all comparable periods presented. The adoption of this standard will not have a material effect on our Consolidated Results of Operations and Financial Condition. 36 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Except as noted below, there have been no significant changes to the market risks as disclosed in Part II - Item 7A. - “Quantitative And Qualitative Disclosures About Market Risk” of our Annual Report on Form 10-K for the year ended December 25, 2011. Exposure to Foreign Currency We manufacture products in the U.S., the Caribbean, Europe, and the Asia Pacific region for both the local marketplace and for export to our foreign subsidiaries. The foreign subsidiaries, in turn, sell these products to customers in their respective geographic areas of operation, generally in local currencies. This method of sale and resale gives rise to the risk of gains or losses as a result of currency exchange rate fluctuations on inter-company receivables and payables. Additionally, the sourcing of product in one currency and the sales of product in a different currency can cause gross margin fluctuations due to changes in currency exchange rates. We selectively purchase currency forward exchange contracts to reduce the risks of currency fluctuations on short-term inter-company receivables and payables. These contracts guarantee a predetermined exchange rate at the time the contract is purchased. This allows us to shift the effect of positive or negative currency fluctuations to a third party. Transaction gains or losses resulting from these contracts are recognized at the end of each reporting period. We use the fair value method of accounting, recording realized and unrealized gains and losses on these contracts. These gains and losses are included in other gain (loss), net on our Consolidated Statements of Operations. As of March 25, 2012, we had currency forward exchange contracts with notional amounts totaling approximately $9.6million. The fair values of the forward exchange contracts were reflected as a $5 thousand asset and $33 thousand liability and are included in other current assets and other current liabilities in the accompanying balance sheets. The contracts are in the various local currencies covering primarily our operations in the U.S., the Caribbean, and Western Europe. Historically, we have not purchased currency forward exchange contracts where it is not economically efficient, specifically for our operations in South America and Asia, with the exception of Japan. Hedging Activity Beginning in the second quarter of 2008, we entered into various foreign currency contracts to reduce our exposure to forecasted Euro-denominated inter-company revenues. These contracts were designated as cash flow hedges. The foreign currency contracts mature at various dates from April 2012 to March2013. The purpose of these cash flow hedges is to eliminate the currency risk associated with Euro-denominated forecasted inter-company revenues due to changes in exchange rates. These cash flow hedging instruments are marked to market and the changes are recorded in other comprehensive income. Amounts recorded in other comprehensive income are recognized in cost of goods sold as the inventory is sold to external parties. Any hedge ineffectiveness is charged to other gain (loss), net on our Consolidated Statements of Operations. As of March 25, 2012, the fair value of these cash flow hedges were reflected as a $0.6 million asset and a $29 thousand liability and are included in other current assets and other current liabilities in the accompanying Consolidated Balance Sheets. The total notional amount of these hedges is $24.0 million (€17.6million) and the unrealized loss recorded in other comprehensive income was $1.1million (net of taxes of $19 thousand), of which $1.1 million (net of taxes of $19 thousand) is expected to be reclassified to earnings over the next twelve months. During the three months ended March 25, 2012, a $0.4 million expense related to these foreign currency hedges was recorded to cost of goods sold as the inventory was sold to external parties, respectively. The Company recognized $40 thousand of hedge ineffectiveness during the three months ended March 25, 2012. Item 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures As described in more detail in our Annual Report on Form 10-K for the year ended December 25, 2011, during December of 2011, we identified a material weakness in our internal control over financial reporting. We did not maintain effective controls to prevent or detect management override of controls at certain foreign subsidiaries that were not integrated into our shared services environments in the United States and Europe. Specifically, the monitoring controls over certain locations, including internal audits, periodic reviews of segregation of duties and review of the effectiveness of key balance sheet reconciliations were not designed to prevent or detect management override of controls that could circumvent internal controls over financial reporting. As required by Rule 13a-15(b) of the Exchange Act, the Company carried out an evaluation under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, regarding the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that, due to the material weakness in our control over financial reporting disclosed in our Annual Report on Form 10-K for the year ended December 25, 2011, our disclosure controls and procedures were not effective as of the end of the period covered by this Quarterly Report on Form 10-Q. Based on additional analysis and other post-closing procedures designed to ensure that the Company’s Consolidated Financial Statements will be presented in accordance with generally accepted accounting principles, management believes, notwithstanding the material weakness, that the Consolidated Financial Statements included in this Quarterly Report on Form 10-Q fairly present, in all material respects, our financial position, results of operations and cash flows for the periods presented in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). 37 Changes in Internal Control over Financial Reporting As required by Rule 13a-15(d) of the Exchange Act, the Company carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of any change in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. In light of the material weakness, management intends to increase the frequency and scope of our program of detailed reviews of financial transactions and reconciliations at all of our subsidiaries based on a formal, rotational review program to be conducted by qualified individuals including internal audit personnel. Management has continued to implement these changes in the Company’s internal controls over financial reporting during the quarter ended March 25, 2012 including the development of an enhanced comprehensive risk-based internal audit plan that will cover each of our consolidated subsidiaries.We have already conducted a portion of the audits scheduled for fiscal year 2012. During the upcoming quarters we expect to continue to execute the fiscal 2012 internal audit plan including addressing the related findings and developing and executing remediation plans.The remediation of the material weakness is expected to be completed in 2012. PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS We are involved in certain legal and regulatory actions, all of which have arisen in the ordinary course of business. There have been no material changes to the actions described in Part I - Item 3 - “Legal Proceedings” contained in our Annual Report on Form 10-K for the year ended December 25, 2011, and there are no material pending legal proceedings other than as described therein. Item 1A. RISK FACTORS There have been no material changes from December 25, 2011 to the significant risk factors and uncertainties known to us that, if they were to occur, could materially adversely affect our business, financial condition, operating results and/or cash flow. For a discussion of our risk factors, refer to Part I - Item 1A - “Risk Factors”, contained in our Annual Report on Form 10-K for the year ended December 25, 2011. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. Item 3. DEFAULTS UPON SENIOR SECURITIES None. Item 4. MINE SAFETY DISCLOSURES Not Applicable. Item 5. OTHER INFORMATION None. 38 Item 6. EXHIBITS Exhibit 10.1 First Amendment to Credit Agreement dated February 17, 2012, among the Company, Checkpoint Manufacturing Japan Co., Ltd., and CP International Systems C.V., as foreign borrowers, certain other domestic and foreign subsidiaries of the Company, as domestic guarantors and foreign guarantors, the various lenders party thereto from time to time, Wells Fargo Bank, National Association, as Administrative Agent, Citizens Bank of Pennsylvania, as Syndication Agent, and Wells Fargo Securities, LLC and Citizens Bank of Pennsylvania, as Joint Lead Arrangers and Joint Bookrunners is hereby incorporated by reference to Item 1.01, Exhibit 10.1 of the Registrant’s Current Report on Form 8-K filed with the SEC on February 23, 2012. Exhibit 10.2 First Amendment to Note Purchase and Private Shelf with Prudential Investment Management, Inc. (“Prudential”) and certain Prudential affiliates, dated as of February 17, 2012 is hereby incorporated by reference to Item 1.01, Exhibit 10.2 of the Registrant’s Current Report on Form 8-K filed with the SEC on February 23, 2012. Exhibit 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of the Chief Executive Officer and the Chief Financial Officer pursuant to 18 United States Code Section 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 101.INS XBRL Instance Document* Exhibit 101.SCH XBRL Taxonomy Extension Schema Document* Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* Exhibit 101.LAB XBRL Taxonomy Extension Label Linkbase Document* Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* Exhibit 101.DEF XBRL Taxonomy Extension Definition Document* * Pursuant to Rule406T of Regulation S-T, the XBRL related information in Exhibit101 to this Quarterly Report on Form 10-Q shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be deemed part of a registration statement, prospectus or other document filed under the Securities Act or the Exchange Act, except as may be expressly set forth by specific reference in such filings. 39 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHECKPOINT SYSTEMS, INC. May 3, 2012 /s/ Raymond D. Andrews Raymond D. Andrews Senior Vice President and Chief Financial Officer 40 INDEX TO EXHIBITS Exhibit 10.1 First Amendment to Credit Agreement dated February 17, 2012, among the Company, Checkpoint Manufacturing Japan Co., Ltd., and CP International Systems C.V., as foreign borrowers, certain other domestic and foreign subsidiaries of the Company, as domestic guarantors and foreign guarantors, the various lenders party thereto from time to time, Wells Fargo Bank, National Association, as Administrative Agent, Citizens Bank of Pennsylvania, as Syndication Agent, and Wells Fargo Securities, LLC and Citizens Bank of Pennsylvania, as Joint Lead Arrangers and Joint Bookrunners is hereby incorporated by reference to Item 1.01, Exhibit 10.1 of the Registrant’s Current Report on Form 8-K filed with the SEC on February 23, 2012. Exhibit 10.2 First Amendment to Note Purchase and Private Shelf with Prudential Investment Management, Inc. (“Prudential”) and certain Prudential affiliates, dated as of February 17, 2012 is hereby incorporated by reference to Item 1.01, Exhibit 10.2 of the Registrant’s Current Report on Form 8-K filed with the SEC on February 23, 2012. Exhibit 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of the Chief Executive Officer and the Chief Financial Officer pursuant to 18 United States Code Section 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 101.INS XBRL Instance Document* Exhibit 101.SCH XBRL Taxonomy Extension Schema Document* Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* Exhibit 101.LAB XBRL Taxonomy Extension Label Linkbase Document* Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* Exhibit 101.DEF XBRL Taxonomy Extension Definition Document* * Pursuant to Rule406T of RegulationS-T, the XBRL related information in Exhibit101 to this Quarterly Report on Form 10-Q shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be deemed part of a registration statement, prospectus or other document filed under the Securities Act or the Exchange Act, except as may be expressly set forth by specific reference in such filings. 41
